Explanations of vote
Oral explanations of vote
Mr President, I voted in favour of the agreement between the European Union and the United States to share financial data for the purposes of terrorist finance tracking.
We are well aware of the threat terrorism poses to our own security as well as that of our partners across the Atlantic. I do not need to remind you of all the terrorist attacks that have taken place on European soil throughout the last decade. It is also obvious that our American partners represent a very important strategic ally, not only in the area of global security, but also economically and in other areas as well.
The commitment to such a strategic partnership was clearly expressed by Vice President Joe Biden in this House just a few months ago. We should therefore be proud that we finally gave consent to the agreement that is so important for efforts to track terrorist activities, especially since the new agreement contains significant improvements, and clarifications made by the European Parliament have been largely taken into account.
Mr President, there are many reasons to vote against this resolution but too many to cover in just 60 seconds. We must of course oppose terrorism but that must not be used as an excuse for governments to spy on their citizens. The confidential information concerned belongs to the citizen, not to the European Union, the Parliament or indeed the nation state.
Any such agreement should be concluded between sovereign nation states, answerable to their own people through the democratic process. In any case, this is a one-sided agreement and we have no reason to believe that the United States will honour it. The agreement breaks UK data protection law, which bans the sharing of information without consent between overseas third parties. The British Government has an opt-out clause on this, and I hope they overcome their usual spinelessness and oppose and vote against it in the same way I did.
(PL) I endorsed the Alvaro report. In order to be effective, we must have workable instruments for fighting terrorism. One very important preventative tool involves monitoring and reducing the financial resources which reach and belong to terrorists. Very often, in fact, money is the fuel for terrorist activities. If there is no money, terrorist activity is held back, and that is, of course, the aim of our efforts. Better monitoring of the flow of money can be a fundamental hindrance to terrorist activity and preparations for acts of terror, so I am very glad that we have managed to reach an understanding and that we have adopted both the agreement and the report.
(FI) Mr President, I voted in favour of this report by Mr Alvaro. I think it is very important that we can fight terrorism together, and it is very important that nations that have the same values can work together. It is important to strengthen transatlantic relations between the European Union and the United States of America, and, as we know, our values are the same.
Obviously, data protection legislation has to be respected here, but there must be a limit: we cannot hide behind data protection in cases of terrorism. In this respect it needs to be very clear. I believe and hope that in this way we can continue the fight against terrorism and thereby bring peace to this world.
Mr President, there is always a delicate balance to be drawn between civil liberties and security. Several times since the twin tower attacks nine years ago I think we have got that balance wrong.
We have got it wrong because of a false equation in politics, whereby politicians think that their action needs to be in proportion to the extent of public outrage, rather than in proportion to the need to remedy an identified problem. This Chamber has made that mistake, but it has not been alone. National parliaments have done the same thing on both sides of the Atlantic.
On this occasion, though, I believe we have got the balance right. We have taken our time, we have put in sensible safeguards, and I think that we are enabling the security forces of the world to collaborate effectively in the fight against terror without an unacceptable price in terms of civic freedom. This is exactly the kind of thing the European Union should concentrate on: a cross-border issue which cannot be left to the Member States. If it did this kind of thing all the time, the rest of us would not have such a problem.
(GA) Mr President, I voted against the report on the European External Action Service. The External Action Service must be placed in the context of the Common Foreign and Security Policy and the changes made to this common policy by the Treaty of Lisbon.
The Treaty of Lisbon provides more resources to strengthen the ammunition and military industry in Europe, and because of the same treaty it will be easier for the big European countries who are military powers to mount a military mission. There is no doubt that in future the strongest powers in the Union will be willing to engage in military campaigns outside Europe when they think that this is in their economic interests, just as the United States has done.
The External Action Service will be an instrument for promoting the economic, political and military interests of European capitalism, and this will not contribute to global peace but quite the opposite.
Mr President, I supported Elmar Brok's report. The united position of the European Parliament has taken maximum advantage of the new opportunities the Lisbon Treaty offers. I support especially the European Parliament's political and financial supervision of the European External Action Service. I am satisfied about the consent of the High Representative to create such a special human rights and democracy structure as the EEAS headquarters. But, most importantly, we continue to support the practical implementation of an adequate geographical balance, with an EEAS staff comprising representatives from all 27 Member States. This process has only begun. I think it is important that the 2013 review should also cover this issue of equal representation.
(IT) Mr President, ladies and gentlemen, I voted in favour of this report because I am convinced that the creation of the European External Action Service (EEAS) is a fundamental step, a historic step in the development and evolution of EU foreign policy.
I especially welcome the passage in the report which stresses the importance of ensuring greater policy coherence of the EU's external action as a whole through consultations between the EEAS and Member States' diplomatic services. This would avoid duplication of work while ensuring long-term consistency in the promotion of the EU's strategic interests and fundamental values abroad.
Mr President, I voted against this report. While many here are no doubt ecstatic at the creation of the EEAS as another milestone on the road to Union, the UK electorate gets angrier with the erosion of national sovereignty and is perplexed at the idea that UK foreign policy should - or could - become subservient to someone who is not elected by the British people.
Our Foreign Secretary now pledges to work closely with the High Representative because the EEAS is going to have a considerable bearing on the future success of Europe's global role. The irony will not be lost on UK taxpayers that the same government, asking departments to show the effects of 40% cuts in departmental spending, endorses a service estimated to cost EUR 900 million that British taxpayers neither need nor want. Those of us who opposed the creation of the EEAS out of principle in 2008 still oppose it.
(FI) Mr President, in the vote on establishing the Union's External Action Service I supported the amendments that focus on the inclusion of national parliaments in the supervision of the service. Otherwise, I voted in line with my group's position on the matter. The need is obvious: it is time the EU was acknowledged more clearly not just as a global payer, but also as a global actor. The change is necessary, as our role as the UN's biggest provider of finance, one that has largely gone unnoticed, has shown.
Besides, I hope that the change to this role will also be reflected in the structure of the UN Security Council. It is to be hoped that international organisations such as this will be able to review their concepts regarding current global structures.
(LV) Thank you, Mr President. The European External Action Service offers the possibility of making European Union foreign policy more effective, more unified and strategically more coherent. It is high time we proved that we can work in a coordinated way and that our influence in the world has not diminished. The European External Action Service will represent the common position of the whole European Union. However, without taking into account and harmonising individual Member States' interests and delicate issues, the Service will not be able to function effectively. This practice must become the priority of European Union foreign policy. Adequate geographical representation must be an unambiguous fundamental principle in the formation of the Service. From the earliest days of its activity, we must ensure professional and also proportional representation of Member States' diplomatic corps in this Service. The compromise that has been introduced - meaningful representation - places a special responsibility on the foundation of this Service, in order that all Member States are truly properly represented in the newly established Service, and I am grateful to Mr Brok for his splendid work on this report. Thank you.
(PL) Mr President, we have made a decision today, which will accelerate creation of the European External Action Service. I want to draw attention to some important problems which we should take into account.
Firstly, foreign policy requires coordination with many other areas, and it is difficult to separate it from work in the area of, for example, development policy, trade policy, the operation of global financial institutions or economic affairs in a globalised world. Secondly, the EU diplomatic service should reflect the character of the Union. Responsibility for important regulatory, supervisory and budgetary functions rests with the European Parliament. Thirdly, the unclear situation concerning who has control of the EEAS is causing great concern. This may lead to the establishment of another Union institution. Fourthly, there is a lack of clearly defined competences in the area of forms of cooperation with the diplomatic services of Member States. Fifthly and finally, let us remember that good diplomacy is built up over many years. The EEAS should build on the values and identity of the European Union.
Lastly, I would like to say that at world level the Union should be better prepared for crisis management and civilian and military capabilities in the area...
(The President cut off the speaker)
(FI) Mr President, I voted in favour of the report on the European External Action Service because I know that this is the result of the Treaty of Lisbon, the Reform Treaty. Despite that, I do have a few questions and concerns regarding this new service. Right back in the early days, when it started to be put together, they said that it would be costneutral. Now, however, we all know that it will cost European taxpayers a great deal.
Obviously, the High Representative needs resources. Nevertheless, when we are establishing new institutions, new systems, it is always worth stating at the outset what they are all about, to avoid the impression that we are moving forward on the basis of what might be seen as white lies.
What worries me about this is that the large Member States will have an even greater say in affairs as a result of this service. That is why I hope that when people are chosen for various positions in the service, the whole of Europe might be fairly represented and that the European national parliaments can also have a role to play in it. In this way we could ensure that the service operated in a more equitable fashion.
Mr President, I welcome the vote on the External Action Service but, now we have taken this vote, I think it is important that we move away from procedure and structures to actually getting on with the work of the Service. It is important that Catherine Ashton, now that she has a team, puts the core European values into action.
Human rights have to be her top concern. In particular, she has promised that there is going to be a human rights desk officer in every external office. She needs to deliver on that, but there also has to be a structure for that desk officer to report back to the centre, to make sure we get some joined-up government in terms of the way the European Union deals with human rights.
At the moment, with many countries, not least China, we have a human rights dialogue that is totally meaningless. The External Action Service, if it is to be worth the money and effort we are putting into it, has to start delivering on European values and human rights in particular.
Mr President, there is something quaint, almost touching, about these debates about creating a European External Action Service, as though the European Union did not already have the full apparatus of a diplomatic service. Go to any third country and you will find an EU embassy that towers over any of the Member State legations. The European Union's diplomatic corps has already squeezed out the national services. Baroness Ashton has about twice the salary of William Hague, the British Foreign Secretary, and she controls a budget about 20 times as large as that of the Foreign and Commonwealth Office.
In a way, this would not be quite so bad if the common foreign policy of the European Union were demonstrably superior to that which is being pursued by the Member States, but it is not. What is it doing? It is isolating Taiwan and cosying up to the tyrants in Beijing, it is refusing to deal with the anti-Castro dissidents in Cuba, it is cosying up to the Ayatollahs in Tehran, and it is funnelling money to Hamas. I think we could just about manage to do better. We are the fourth-largest military power on the planet and the fifth-largest economy. I think we can run our own foreign policy to suit our own interests!
(DE) Mr President, I voted against the Brok report for four reasons. The architecture of the service has numerous weaknesses, the details of which still cause us great concern.
The second point is that the European Union ambassador will manage Commission funds in future. That exposes these funds to numerous risks, and the safeguards against these risks are still extremely unclear.
The third point is the relinquishment of the rights of this Parliament in a Council regulation. We are de facto codecision-makers in this procedure and yet we have allowed the Council regulation to anticipate our parliamentary rights. Therefore, as regards my dossier - the Financial Regulation - I would like to say that I do not consider myself bound by today's decisions.
The fourth point is the question of how we actually treat each other in Parliament. We adopted a parliamentary reform during the last parliamentary term as well as procedures that we have now all trampled underfoot, including with the approval of the Bureau and that of the President. Why carry out a parliamentary reform that stipulates procedures if, when it matters, we violate these procedures and do not follow them?
For these reasons, I cannot vote in favour of this report.
(RO) I voted differently to the Group of the European People's Party (Christian Democrats) on the Kosovo resolution. Unfortunately, I did not have any option other than to vote against this text.
There are a number of basic issues in this resolution which I agree with and I think that we can all support. Kosovo's inhabitants must enjoy a viable democracy, with a fair, impartial judicial system, and a society free of corruption where human rights and the rights of minorities in particular are respected. In a nutshell, I would like to see lasting stability and economic development for the province of Kosovo as part of the Western Balkans' European prospects.
However, I am from a country which has not recognised Kosovo's independence. From this perspective, I find the numerous references in this text to the features of a state, such as country, government, citizens, borders and so on, unacceptable.
I regret that the position of states which do not recognise Kosovo's independence was not given greater consideration.
(ES) Mr President, as we have indicated on other occasions, no vote by the Spanish Socialist delegation may be interpreted as acceptance of the international recognition, implicit or explicit, of Kosovo's unilateral declaration of independence.
Likewise, with our vote against we would like to express our opposition to Parliament requesting that Member States of the European Union give international recognition to a territory whose secession is not supported by either a United Nations Security Council resolution or an agreement between the parties. We affirm that the international law that applies is determined by what is laid down within Resolution 1244/99 of the United Nations Security Council.
However, we are not questioning a European outlook for the Balkans and its inhabitants, and we believe that inter-regional dialogue, as was promoted by the Spanish Presidency of the Council at the High Level Conference that took place in Sarajevo on 2 June, may be an effective route towards this.
Mr President, I voted in favour of the resolution. I would like to commend the fact that the European Parliament engages in discussion with the Commission and the Council on the very important issue of Kosovo's future.
Kosovo can be considered the last piece in the complex Balkan political puzzle. It is therefore vital that we put the piece in the right place and manage the process in a harmonious and peaceful way. The independence of Kosovo has already been recognised by 69 countries, including 22 EU Member States. It is important to note that EU integration prospects serve as the strongest incentive for the Balkan countries to undertake necessary reforms and also as a factor for regional stability.
Kosovo is not an exception. Therefore, if we want to anchor Kosovo in Europe and ensure regional stability in the Balkans, it is vital that we come up with a common approach towards the whole region and Kosovo in particular.
(DE) Mr President, as rapporteur for the Group of the European People's Party (Christian Democrats) I would like to thank Mrs Lunacek for her excellent cooperation. The text that we have adopted today is much better than the one that came from the committee, because we have made it clear in the text that the division of Kosovo is not an option. That is a crucial point. We have demanded - as was already the case in the draft produced by the committee - that the remaining five Member States recognise Kosovo. That is the logical thing to do, because as long ago as 2005 and 2007, the European Parliament called for Kosovo to be recognised with a three-quarters majority. Most Member States have now done this.
We therefore need to bring clarity to the situation, because we need to make it clear that there will be no new negotiations on the status of Kosovo. Mr Panzeri, for whom I have high regard, was quoted in the media today as saying that he is in favour of renewed status negotiations. That would be highly dangerous, and it is therefore essential that clarity is established here and that this report reinforces the indivisibility and recognition of Kosovo as well as the involvement of Kosovo in the screening process, in other words in the pre-accession strategy.
Mr President, from the earliest days of the Treaties of Paris and Rome, the European project has elevated the goal of supranationalism over that of freedom or democracy and, in fairness, it is exporting its ideology. We are effectively maintaining a protectorate in Kosovo, as we do in Bosnia, for the sole purpose of artificially holding together a multi-ethnic state.
I was an early supporter of Kosovan independence. It seemed to me a very clear case, where more than 90%of people had voted in a referendum for self-government, that they should be granted it. But we surely ought to extend that principle to national minorities within that territory and to aim at ethnographic frontiers - in other words to allow the Serbian population, conveniently clustered close to Serbia proper, to do de jure what they are doing de facto and have government from the hands of their own countrymen.
There is a conflict between supranationalism and democracy. You can hold a multi-ethnic state together - as the Yugoslav Federation was and also the Ottoman Empire, the Habsburg Empire and the Soviet Union - but as soon as you give people the vote, they opt for democratic self-determination. We should recognise it.
Mr President, I also voted in favour of this resolution because I think we should once again reiterate our support for the European integration aspirations of the countries in the Balkan region within the stabilisation and association process.
Albania is certainly a country which has made tangible progress in the context of the reform process. However, it is also a country which needs to do more to get closer to EU norms and accession criteria. More substantial efforts are needed to consolidate democracy and the rule of law and to ensure the country's sustainable development. The political crisis following the June 2009 parliamentary elections is deplorable. We must make clear to our Albanian partners that fully functioning representative institutions - parliament being the most important one - are the backbone of a consolidated democratic system and perhaps the most important political criterion for EU integration.
(DE) Mr President, the ex-Communist Socialists in Albania are trying to destabilise the successful government there. This is something we reject, but, unfortunately, exactly the same thing is being attempted right now in Macedonia. Two days ago, the Socialist opposition leader of the country, Mr Crvenkovski, was here in this House. He held confidential talks with Commissioner Füle, and afterwards - which is against all of the EU rules - a press release was issued from these internal talks, claiming that the Commissioner had agreed that he was right to pursue his internal political polemics. This was not the case, and I also said this to Mr Füle yesterday. An EU Commissioner must not be abused for the purpose of socialist propaganda and for internal political ends.
The Macedonian Government has democratic legitimacy. It does first-class work and it is putting the country on the path towards European Union membership. The opposition has the right to oppose, but it does not have the right to abuse the European Union for that purpose.
Mr President, I voted in favour of the resolution because I would like to join my colleagues in condemning the violence that erupted in Kyrgyzstan last month.
It is deplorable that hundreds of armed Kyrgyz men stormed the city streets, shooting civilians and setting fire to shops, choosing their targets purely on the basis of ethnicity. I would like to extend my condolences to the families of the approximately 300 dead and the 2 000 who were injured or hospitalised. It is important that the EU keeps pressure on the Kyrgyz authorities to conduct a credible, impartial and independent investigation into the violence.
(LV) As a result of the ethnic aggression in southern Kyrgyzstan in June, hundreds of people have lost their lives, thousands have been injured, and tens of thousands have been forced to flee their homes. This testifies to the need for the European Union to become more actively involved in the resolution of these processes in Central Asia. Aid to Kyrgyzstan should be targeted at people and not at a specific government. As late as the Central Asian delegation meeting on 22 June, the ambassador of Kyrgyzstan, Mr Azilov, insisted that the violence was not an act of ethnic cleansing, and that foreign media were not presenting an objective assessment of the situation. Uzbekistan has a different opinion in this question. As the report indicates, several human rights activists have been arrested without due cause in Kyrgyzstan. These facts must be borne in mind when evaluating European Union strategy towards the existing political power in Kyrgyzstan. Talks must be held in parallel also with other states in the region, especially with Kyrgyzstan's neighbours Russia and China. Those countries also have significant influence in this region. The report calls on the government of Kyrgyzstan to carry out a credible and responsible investigation into the conflict, possibly in the presence of foreign observers. That is why I support this report, since this investigation is desperately necessary. Thank you.
(SK) After almost thirty years of the European Union's active policy, especially in African states, the report submitted today talks about a growth in the number of people infected with HIV/AIDS. It states that in 2008 alone, 2.7 million more people were infected. The EU has invested billions of euros and the number of people infected is increasing.
I would like to ask if this is a reason to consider whether we are by chance doing something wrong. Has it already been 30 years? It seems that the distribution of condoms does not help against the spread of HIV/AIDS as much as faithfulness between partners.
Nor is the right to abortion a solution, as doctors can already ensure that a woman infected with the HIV virus has a healthy child. Our African friends often say to us: 'Not only are we poor, but you want us to be fewer in number.'
A policy of sexual and reproductive rights will not help Africa. I would therefore like to ask the European Commission to evaluate the effectiveness of money spent on the fight against HIV/AIDS.
(RO) I preferred to abstain on this resolution as the deadline specified in Article 2 of the text, which also refers to Romania, may be too restrictive in the context of the negotiations in Geneva on the convention for banning certain types of conventional weapons.
I think that the UN mechanism provides an adequate multilateral framework for examining and negotiating an international legal instrument which will regulate the cluster munitions regime, at a time when 110 states are involved in negotiations.
(DE) Mr President, the common agricultural policy is a success story. I was therefore pleased to see the broad support in Parliament, as we have already achieved a great deal: firstly, a stable food supply for the population, secondly, maintenance and preservation of the cultural landscape and, thirdly, the renewal of important resources and protection of the environment and of the flora and fauna.
Of course, there are new and future tasks. These include green growth, renewable energies and combating world hunger. With the common agricultural policy, we are to a certain degree creating a source of jobs throughout the EU that is independent of the size or the form of the undertaking. The Lyon report defines these tasks of the common European agricultural policy extremely well, and it explicitly acknowledges the two-pillar structure of the common agricultural policy. We must now work together to provide suitable financial resources for these political tasks.
(IT) Mr President, ladies and gentlemen, I voted in favour of the Lyon report because I agree with the rapporteur on the need to draw up a common agricultural policy that, firstly, continues the broad reform process that has taken place in recent years and, secondly, can provide concrete and innovative solutions to the numerous challenges to be faced in the coming years.
I believe, in fact, that the five fundamental elements described in the report - namely, food security, sustainability, agriculture across Europe, biodiversity and environmental protection, and, lastly, green growth - are an excellent starting point for guaranteeing a future common agricultural policy that takes account of ongoing, rapid development not just in Europe but also, and more specifically, worldwide.
(DE) Mr President, with the Lyon report on the future of the European agricultural policy we have enabled a clear opinion to be formed and given the Commission clear and implementable standards.
I voted in favour of the report and I am pleased that it has broad support here in this House. With growing demands for a healthy environment, healthy food and foresight and sustainability in agricultural production, the European Union must also be prepared to subsidise and support these essential areas.
Europe has a duty to guarantee food security for its citizens. As an area with a naturally favourable climate, Europe also has a responsibility to ensure that people world-wide are supplied with food. However, in so doing the European Union needs to work better and in a more coherent way with the rest of the world. Europe must guarantee a suitable livelihood for rural communities. There is one thing we need to bear in mind: if necessary, we could also import food, but not in a way that meets our conditions. We must produce and maintain a healthy environment here. Our farmers need a fair wage.
(PL) I endorsed this report. However, I would like to say I am in favour of retaining partial intervention in agricultural markets in difficult situations. This is not inconsistent with free market principles.
We must give more attention to the development of rural areas, expansion of infrastructure, educational affairs and the demographic situation. The number of young farmers continues to fall, while we have increasing numbers of older farmers. The conditions and standard of living on farms and in rural areas are significantly lower - much lower and much worse - than in urban areas. Furthermore, the incomes of farming families amount to around 60% of those of families who support themselves by other means. Farmers have held protests about this.
In summary, we should aim for the sustainable development of agriculture and rural areas.
(LV) Thank you, Mr President. I support this resolution because it emphasises several preconditions for the future of the common agricultural policy which deserve support. It stresses that financing for the policy must be preserved for at least the next long-term financial period. Secondly, it requires that direct payments to farmers be fully financed from the European Union budget. Thirdly, it refers to securing fair competition, which is currently the most significant thing that is lacking from the provisional common agricultural policy. Although my country, Latvia, has now been a Member State of the European Union for a considerable time, our farmers receive approximately EUR 90 per hectare in subsidies, whereas Greek farmers are paid approximately EUR 550, and German and French farmers above EUR 300 per hectare. These destructive discrepancies distort competition and the whole European Union market. What is more, they widen the gap between new and old Member States, ignore the principles of cohesion, delay their implementation and hamper countries' economic development. The new policy must be framed fairly, with support of equal value, so as to eliminate destructive discrepancies and ensure fair competition throughout the European Union.
(FI) Mr President, I have to say that I voted in favour of the Lyon report. On a few points I had what I might call national reservations, or I voted a bit differently. We have to realise that, although this proposal of Mr Lyon's is an excellent and comprehensive one for agriculture and its reform in the European Union, the common agricultural policy is not in every respect directly suited to every situation - I speak as someone from a small nation, Finland, where the conditions for engaging in agriculture are very different from those the large Member States, such as France and Germany. That is why I introduced a few derogations when I voted.
I hope that in future the European Parliament and the Union can pay greater attention too to the small-scale agriculture, the small countries and the agriculture practised there, because agriculture, in a way, is a national life assurance policy. Every Member State needs its own agriculture and has to ensure that it is preserved.
Mr President, I voted against the Lyon report because all over Europe governments are cutting their budgets. In the United Kingdom nurses and teachers face cuts in their pay and pensions. Police numbers are being cut and prisoners are being released because we cannot afford to keep them in prison. Yet here in the European Parliament representatives of the Conservative and Liberal parties that make up the UK Government somehow find it within themselves to vote to retain farming expenditure up to 2013 and beyond 2013 at 2013 levels.
I find that entirely unacceptable. I find it wrong that the agricultural community should be ring-fenced in a way that no other section of society is. If it is right for public servants to face reductions in their income, then it is right for others in our society to face the same reductions. The Government in the UK and governments across Europe are saying we are all in this together. If we are in it together, we all have to feel the pain together.
Mr President, I think one can understand why, when the political leaders of Europe saw their war-ravaged countries at the end of the Second World War, they wanted to promote the idea of food security and the common agricultural policy.
However, if you look at the policy 60 years later, let us look at the cost to the EU citizens. Let us look at the fact that citizens pay three times: once in tax to pay for the bureaucracy, once in tax to pay for subsidies, and then the higher prices that they have to pay in their shops. Surely, rather than talking about the reform of the common agricultural policy, we should be looking to abolish it. Scrapping the CAP would allow efficient farmers to thrive. It would allow taxpayers to keep more of their own money and deploy that money more usefully, and it would allow consumers lower prices.
Reform is not enough - it is time to scrap the CAP.
(FI) Mr President, I voted in favour of the Lyon report. It is balanced, and it guarantees and ensures that all over Europe people can engage in agriculture and produce food, thereby assuring a food supply for its citizens.
There were a few points on which I voted differently from my group, because I believe that in certain situations we need market regulation and intervention. They are needed to guarantee the food supply as well as sustainable development.
(DE) Mr President, I voted in favour of the report, and there were two things about it that were particularly important to me. The first one is of an environmental, social and qualitative nature. In this regard, it is important for imported products to satisfy the same requirements as products produced within the European Union, because what is the use in us managing our fish stocks in a sustainable way if other trading partners then almost eradicate the stocks in the world's oceans?
The second aspect is an economic one. If self-sufficiency within the EU is only 40% and the fish stocks on the global markets are at risk, then it is clear that here, too, there is a particularly good opportunity for aquaculture. We ought to develop this economic sector, provide it with scientific support and, above all, structure it in a sustainable way, because there are jobs in aquaculture, too, as well as, ultimately, added value for our European Union.
(LV) Thank you. This report emphasises that the ecological and economic viability of European Union fisheries must be conserved, including non-industrial fishing of a constant volume in coastal waters, and of a type that would help to preserve the cultural identity of the relevant region, secure jobs in all stages of production and the supply of safe and high-quality produce. Unfortunately, the reality is that Latvian fishermen receive such meagre quotas and such meagre European Union support that it is more economical for us to scrap boats and stop fishing. This is a truly tragic situation, in which a traditional sector of the economy is being destroyed in a country with a 550 km coastline. Damage is being done to small-scale fishing as a whole, with a European Union policy that supports industrial producers with fishing practices that are often harmful to the environment. For this reason, I supported this report, which calls for the current situation to be changed.
(GA) Mr President, I voted in favour of this fine report from Alain Cadec and I attended the debate in Parliament earlier but there was no time for the 'catch the eye', so I am taking this opportunity to say a few words.
Firstly, the primary obligation of the European Union is to take care of our own citizens, especially when it relates to the fishing industry, because they have been involved in it for years, and their ancestors for hundreds and thousands of years, and they must be protected.
Secondly, products coming into the European Union should be to the same standard - or maybe a higher one - as products originating from inside the European Union.
And finally, we must do much more to promote aquaculture. That would greatly help to solve this problem.
Mr President, I would like to thank you and all your staff for all your patience. I must say when I first came across the idea of the CFP, I thought the C in the CFP stood for communist, rather than common, fisheries policy. Here we actually see the idea of central planning, where central planners decide how much fishermen in each nation can catch and, like communism, it has been a disaster. It has led to a depletion of fishing stocks and ever more fishermen are complaining about the lack of quota they have been given.
Surely it is time to learn from the lessons of successful fish preservation and conservation. Let us look at the property rights-based systems in Iceland and in New Zealand where, as the previous speaker has said, the coastal communities are looked after because they are given their rights in perpetuity which they can sell on, they can trade, or they can leave to future generations. Surely, that is the best answer because it has been a success and has conserved fish, rather than the CFP system which has been a dramatic failure in Europe.
Written explanations of vote
We voted against this disgraceful terror agreement, which provides personal data on every inhabitant of the EU to the US secret services within the framework of 'anti-terrorism collaboration'. The representatives of capital in the European Parliament who voted for the 'SWIFT agreement' are unaware of its content, given that only 'trusted' MEPs were allowed to read the 'confidential' text, while the European Parliament has rejected it twice in the last six months. They were persuaded that the USA had guaranteed that 'the secret services would ensure that personal data are protected'.
Approval of the 'terror agreement' confirms that the European Parliament supposedly democratically legitimises these deeply reactionary, anti-grassroots, euro-unifying policies. Moreover, it plays a leading part in the institutionalisation of a legislative framework of state terrorism and repression which puts a stranglehold on democratic rights and grassroots freedoms. No 'terror agreement' respects grassroots freedoms. These measures target the fight and resistance of the peoples, their vanguard, the communist movement, and the radical powers which refuse to bow down to the barbarism of the exploitative capital system. As long as capital and its political face step up measures to repress and put a stranglehold on the rights of workers and consolidate and safeguard its sovereignty, the greater the resistance, disobedience and inevitable fight to overturn the power of the monopolies and their reactionary unions will be.
In February 2010, the European Parliament refused to sign an EU/United States of America agreement on the transfer of financial data and requested the resumption of negotiations. Today, the terms of this agreement have been considerably improved, in the interest of European citizens. This time therefore I voted in favour of the agreement, particularly as it provides in the long term for the establishment of an entirely European data extraction system. This agreement is therefore a temporary solution, enabling the European Union and the United States to combat terrorism, but cannot be considered definitive.
I decided to abstain on the Agreement between the European Union and the United States of America on the transfer of bank data by SWIFT for the purposes of combating terrorism. The agreement is a significant step forward compared to the previous version. After raising its voice, the European Parliament was able to obtain a number of guarantees which strengthen data protection and the rights of the people concerned.
Nonetheless, in my opinion the choice of Europol as the authority responsible for the transmission of data is unsuitable. Europol is not an independent authority, but a police agency which I doubt is in a position to monitor impartially the compliance of transfer applications by the US authorities. Given the highly sensitive nature of the personal data transferred, I could not vote for this agreement.
It is a fact that, in the wake of 11 September 2001, no human being takes his or her security and physical safety for granted. The crux of any measure designed to restore faith among Europeans is therefore the protection of personal information: it is crucial to ensure that such information remains private, but processing it - especially if it is financial information - is a significant means of combating international terrorism. I therefore voted in favour of Mr Alvaro's report on the agreement that defines the conditions under which the US Treasury will be able, from 1 August, to access the financial data of around 8 000 institutions and banks in 200 countries, managed by the Society for Worldwide Interbank Financial Telecommunication (SWIFT). In view of the necessary safeguards such as the possibility for European citizens to lodge an administrative appeal and receive the same treatment as US citizens, and the crackdown on the length of time in which information is stored, cooperation between Europe and the United States is, in this case, a proper tribute to the negative effects of globalisation.
in writing. - (NL) The delegation of the PvdA (Dutch Labour Party) to the European Parliament endorses this agreement, in the hope that in the foreseeable future we will be able to see an end to the mass transfer of data relating to European citizens. The agreement states that Europe will develop its own system for the collection and sorting of bank details. That will offer the opportunity to individualise transfers. By keeping the data under our own supervision, we will be better placed to protect the rights of our citizens. The European Commission will submit a proposal to this effect within a year and we should be able to implement such a system of our own within three years. From that moment on, the issue of reciprocity will become relevant. Our European supervisors in the US will be able to verify what happens to any European bank details on a daily basis. Europol will be charged with the task of verifying and approving US requests. Under pressure from the European Parliament, the agreement which we have already concluded is coming up for review. We have not had all our wishes granted, but what we have achieved is a guarantee that the US will not be able to nose into our data just like that. The new agreement strikes a balance between protecting privacy and guaranteeing security. In the meantime, the fight against terrorism will remain our overriding concern.
I voted for the Alvaro report concerning the new SWIFT agreement, which outlines conditions for the transfer of certain banking data stored by SWIFT at the US Treasury Department as part of the fight against terrorism. Using the new powers conferred upon it since the entry into force of the Treaty of Lisbon, we have forced the Commission to renegotiate a more balanced agreement with the United States. While this agreement is satisfactory, certain points could still have been improved. Today's positive vote is not a blank cheque to the Americans: Parliament will remain extremely vigilant in the months ahead, particularly with regard to the procedure modifying Europol's powers, designation of the independent authority present in Washington and the establishment of a European TFTP.
in writing. - (PT) I voted in favour of the new SWIFT report, as safeguards have been negotiated with the European Council and with the United States which were not in the agreement presented to the European Parliament four months ago. This agreement over the transfer of banking data to the United States stipulates that the EU must develop a system to avoid any bulk transfer of data, which was not stipulated in the previous agreement.
I voted against the report on the transfer of bank details by the European Union to America, for the same reasons that I and my group opposed the previous attempt to impose this agreement, despite any 'technical' improvements made by the report. The European Parliament should not approve the European Commission's agreement to hand over personal data to the US government and secret services on the pretext of the 'fight against terrorism'. I oppose the Commission's insistence on transmitting information in general on financial transactions to the USA, because this infringes respect for personal data and this is information and material that will be used, without any fundamental control, by the US secret services for their own purposes.
in writing. - UKIP voted against the Alvaro report today because we do not want to give the EU greater power over personal data. This measure will lead to a gross violation of personal privacy. Confidential and private financial data belongs to the individual and not to the EU or the European Parliament.
We are resolutely opposed to the spread of terrorism, but personal confidentiality must be protected where there is no prior suggestion of wrong-doing. If the UK is to enter into an agreement with the US it must be a fully reciprocal arrangement and not the almost one-way-traffic one that the EU has signed up to here. This is a matter for national governments to decide, and not for the European Parliament.
in writing. - (PT) In February I voted against the agreement because it violated the principles of necessity and proportionality, as well as the integrity and security of European financial data. This new agreement is better than the previous one. There have been improvements, such as a narrower definition of terrorism, the exclusion of Single Euro Payments Area (SEPA) data, the monitoring mechanism and recognition of the rights of the European public. This agreement, however, continues to allow the mass transfer of data (bulk data). The choice of Europol is wrong. Europol is neither a judicial authority nor a data protection authority. Giving Europol new functions would only be possible by changing the legal basis, with input from the European Parliament. The wording of Article 20 in the agreement diminishes the effectiveness of the recognition of various rights which have just been considered at the request of Parliament. I look forward to the Commission submitting an initiative to create a European Terrorist Finance Tracking Program (TFTP), and expect that this will provide a more solid solution, allowing data mining only to take place within the EU. For all these reasons I decided to abstain from voting, as I still cannot conscientiously accept that this agreement has reached an acceptable level.
in writing. - (PT) The fight against terrorism must be a priority for the European Union. Pro-active cooperation with the United States in this context, namely in terms of information and data sharing, is central to increasing efficiency in the fight against terrorism, to prevent future attacks and ensure the security of the European public. I am therefore voting in favour of the measures proposed in this report. The amendments made to this agreement not only reflect the majority of concerns expressed by the European Parliament at the time of its rejection on 11 February, but also express the need for proportionality in the treatment of this data, namely as regards their processing, storage and subsequent deletion. I also emphasise the strengthened guarantees the new agreement gives to European citizens in terms of data protection, namely the right to appeal against judicial and administrative decisions, the right to transparency and communication of information to the citizens in question and the definition of the sphere of the data's application, restricted to activity directly related to terrorism or its financing.
Six months ago, the European Parliament acted as a defender of fundamental rights by rejecting the agreement between the EU and the US concerning the transfer and processing of banking data - the so-called 'SWIFT' agreement. Thanks to the action of MPs and of our group in particular, a new version was drawn up. It contains significant underlying improvements, such as the elimination of 'bulk' data transfers. More protection will therefore be afforded to the rights of individuals, whilst acknowledging the importance of tracking financial data in the fight against terrorism. That is why I chose to vote in favour of the new agreement. However I will continue to be particularly attentive to the following points: the prerogatives of European data protection authorities and the choice of Europol as screening authority; the effectiveness of the 'right of redress' of people whose privacy rights have been flouted; and the monitoring and evaluation of the relevancy of data transmitted to the American authorities.
I voted in favour of the conclusion of the new Agreement between the European Union and the United States of America on the processing and transfer of Financial Messaging Data for the purposes of the Terrorist Finance Tracking Program, because I felt that the new proposal tabled by the Commission offered EU citizens increased assurances, in particular as regards data protection. In fact I believe that any transfer of European personal data to a third country for security purposes must respect procedural safeguards and rights of defence as well as comply with applicable national and European data protection legislation.
A few months ago the first version of the agreement was too vague and did not offer similar guarantees. That is why we said 'No'. Today I am delighted that our proposals for improvement have been taken into account, including the introduction of a similar exchange system at European level and the guarantee that follow-up monitoring will be entrusted to European officials who must be able to oppose data extraction on US soil.
in writing. - I supported the Agreement between the EU and the USA on the processing and transfer of financial messaging data from the EU to the USA for purposes of the Terrorist Finance Tracking Program. Thanks to the considerable efforts of the rapporteur and the members of the LIBE Committee, the current text of the agreement contains considerable improvements on the previous version of the agreement. Of particular importance for the future of combating terrorism whilst protecting the fundamental rights of citizens to protection of their personal data is Article 2 pertaining to the drafting of a legal and technical framework for an EU data extraction capability. The Commission should carry out this task in an assiduous and timely fashion. The addition to the agreement of Article 2 has the potential to greatly reduce the quantity of bulk data sent for analysis beyond the EU's borders. Articles 15 and 16 ensure that citizens have strengthened access to redress and increased transparency.
in writing. - (PT) I voted in favour of the report on the SWIFT agreement on the transfer of bank data to the US, as I believe that the agreement negotiated with the Council and the US now includes safeguards relating to the protection of citizens' data, eliminating the possibility of transferring raw data to third countries. This is an important agreement in the fight against terrorism, and it will ensure that the fundamental liberties of European citizens are protected.
in writing. - (PT) The phenomenon of terrorism and the growing impact that it has come to have on European society places essential values such as respect for individual privacy and the need to safeguard collective security under strain.
In this context, the agreement between the European Union and the United States of America on the handling of data was previously condemned by this House, which did not consider it sufficient. The new version is an improvement on the last one. I hope that this agreement justifies the reasons for its conclusion and that the parties know how to properly interpret its provisions, so as to hinder and combat the financial activities of terrorists.
in writing. - (PT) The progress in this process is a positive demonstration of the benefits and advantages of institutional cooperation in successfully consolidating European integration. After the concerns and recommendations expressed by the European Parliament, a balanced agreement was reached with the United States for the transfer and treatment of financial payment data messages, above all bearing in mind that this is a process in the Terrorist Finance Tracking Program. I would emphasise that safeguards have been added to protect citizens' rights, the conditions of any subsequent transfer to third-party countries and the risks of undue use of information and economic espionage. The possibility of correcting situations of data transmission that may subsequently be judged to have been undue has also been guaranteed. This agreement ensures better regulation of procedures and cooperation that is useful and healthy for institutional relations with the US.
in writing. - (PT) It is unacceptable that four months after Parliament rejected the SWIFT agreement, Parliament and the Council have reached an agreement with the US authorities to conclude an agreement which does not guarantee security or privacy, on the pretext of combating terrorism. It is unfortunate that the majority in Parliament have now voted in favour of this agreement.
There is great uncertainty surrounding exchange and access to databases, whether by the US authorities or EU agencies, which could lead to uncontrollable dangers. Criminals and the innocent, suspects and non-suspects alike will all be caught up in a process that does not provide any assurances, as is being shown, of its effectiveness.
The implementation of this agreement, as we said previously, means maintaining flawed measures that are being taken as part of the so-called fight against terrorism with a view to the suppression of rights.
We support the need to fight all forms of criminality, but this must be done above all by focusing on the origin and prevention of these phenomena and not by placing the emphasis on vague security measures that infringe civil liberties and the fundamental rights and guarantees of citizens, further weakening the democracy in which we live.
We do not accept an exchange of liberty for more security because, in the end, we will lose both. We rather support a more secure society with broad democratic rights and freedoms.
in writing. - (DE) The fight against terrorism requires international cooperation governed by agreements. However, these must not erode the fundamental rights of citizens laid down in the European Charter of Fundamental Rights. In modern times in particular, these rights also include the protection of data, which is not adequately guaranteed by the SWIFT agreement negotiated with the United States. Combating terrorism must not become an excuse for inadequate data protection. Other serious shortcomings in this agreement include, for example, the inspection of bank data without judicial approval, the long retention period for data, something that is impermissible under German constitutional law, as well as an inadequate opportunity for people to defend themselves in court against the unfair use of data. These are serious infringements of fundamental rights. However, the European Union is not permitted to unduly curtail existing fundamental rights. I therefore still reject this SWIFT agreement.
Today, after careful consideration, I voted in favour of the revised SWIFT agreement. The compromise is certainly not perfect, but we must combine the demands of the fight against terrorism with respect for civil liberties. This new version also brings improvements, in particular as regards the purpose of data transfer.
When it comes to an issue as sensitive as the protection of personal data, I would have liked even greater rigour, particularly on the following points: granting an independent authority - not Europol - responsibility for checking the compliance of applications or the effectiveness of the right to compensation for people whose rights have been violated.
Out of solidarity with my political group, to which we owe last February's battle, and therefore much of the progress made, I have decided to support this agreement. Alongside my colleagues I will be very attentive to the implementation of the conditions of this agreement by the US, but also very vigilant as regards the commitments of the Council and the Commission. If promises are broken, I will advocate the termination of the agreement, once it is up for review.
It is with special attention that I have been following the negotiations between the EU and the US on the SWIFT agreement since its last rejection, thanks to the action led by the Group of the Alliance of Liberals and Democrats for Europe. Since February, the European Parliament, firmly applying its new powers, has been able to make significant progress and obtain additional guarantees: the 'twin track' approach backed by our group, regular reviews of the agreement, an initial evaluation in six months, a progress report after three years, rights to access and to make rectifications, the possibility to block the transfer of certain data, oversight of data extraction by a European authority in the US and so on. However, whilst there has been ample progress, this accord is not perfect and there are also numerous flaws. It is after extensive reflection that I have decided to vote in favour of this new agreement, because a legal framework for the fight against terrorism is necessary and because we are eventually heading towards a future European system for data transfer control allowing data extraction on European soil. From now on, it is up to European institutions to exercise strict and vigilant control of the implementation of the conditions of the agreement.
in writing. - (DE) The German Social Democratic (SPD) delegation in the European Parliament is in favour of combating international terrorism and providing permanent protection for personal data with the highest possible degree of determination and effectiveness. In view of the importance of data protection, the SPD delegation did not make its decision lightly. After long and careful consideration, however, we are now able to vote in favour of the agreement: the Social Democrats have succeeded in providing for the establishment of permanent European monitoring in connection with the extraction of the data directly on the ground in the US Treasury Department - including the facility to stop the extraction of data. For us, the top priority was limiting the transfer of bulk data. SEPA data are not covered by the agreement; most transfers are not affected at all. The five-year data retention period is intended to be reviewed annually, whereby any data that is not needed is to be deleted sooner than this. In addition, an annual review of compliance with all data protection standards, with the involvement of data protection supervisors, is provided for. Even though we would have preferred the monitoring role and the transfer of data to be given to a judicial authority, Europol must carry out its mandate for approving the data transfer, provided for in the agreement, under the strict scrutiny of the EU. Although Europol has a reliable data protection system, it needs to be brought into line with the Treaty of Lisbon so that it can perform its duties under full democratic scrutiny.
I voted in favour of the Alvaro report on the Agreement between the EU and the USA on the processing and transfer of financial messaging data for the purposes of combating terrorism, because I feel that this agreement now strikes a balance between the objectives of security in the fight against terrorism and the objectives of freedom in the protection of citizens' privacy.
Unlike the SWIFT agreement which was presented in February and which I voted against, this agreement is more protective of personal data: citizens will have the right to access and rectify data concerning them, their right to administrative and judicial appeals is guaranteed, and several limitations and restrictions have been introduced in relation to the transfer of data.
Nevertheless, Parliament will have to remain vigilant concerning the modification of the powers of Europol, which is responsible for the control of transfers, as well as the future introduction of a European Terrorist Finance Tracking Program.
in writing. - (SV) The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has succeeded, together with the Spanish Presidency, in negotiating improvements to the agreement on the exchange of bank data with the United States. The quantity of bank data that is transferred has been limited (there is to be no transfer of data for transactions within the EU) and personnel appointed by the EU shall examine and approve the transfers in real time.
Even though a certain amount of progress has been made in the negotiations, the fundamental problem of the bulk transfer of bank data still remains. This means that innocent citizens' data will continue to be transferred to US authorities, which we Swedish Social Democrats find unacceptable. Furthermore, we see serious shortcomings, from both a legal and a practical point of view, in allowing Europol to be the authority that is to monitor the transfers.
For these reasons, we have chosen not to vote for the agreement with the US on the transfer of bank data.
in writing. - Given the concessions and provisions which the EU has secured regarding the SWIFT agreement on financial data sharing, I am now happy to support this agreement. In particular I am pleased that our Group has helped to secure guarantees on the prohibition of random searches, the direct oversight of the programme by an EU official and annual assessments of data retention periods. The continued monitoring of this agreement will be crucial, however, to ensure the terms remain acceptable to this Parliament and European citizens.
I voted in favour because I think that supporting the agreement negotiated between the European Commission and the United States is the right action to take and the sign of a great sense of responsibility.
The transfer of personal data is an extremely sensitive issue in Europe, with its painful experiences of totalitarian regimes that would churn out and distort such data. Under the new agreement it will be possible to transfer a certain amount of bank data to the US authorities, provided that the transfer complies with the strict rules on personal data protection, which we MEPs are committed to monitoring. Such information may be consulted only if it is deemed important for the purposes of conducting counterterrorism investigations: access to it is conditional upon the presentation of satisfactory evidence by the US authorities.
The new agreement is a victory for all the European institutions, and for our European Parliament in particular. Indeed, our requests for increased protection of European citizens' privacy have been granted, with Europeans being offered a dual guarantee: firstly, complete transparency as regards the way in which their data are accessed and used, and, secondly, proper appeal procedures to ensure that their privacy is protected. These are satisfactory guarantees that will ensure that these two requirements - safety and protection of privacy - can both be satisfied and safeguarded.
I voted against this report. It is tantamount to approval of United States interference in Europe with the complicity of bodies such as SWIFT. It supports the possibility of transferring to the United States the personal data of each and every citizen, so vast is the scope stipulated in the agreement between the Council and the United States. It does not call for any genuine guarantee of the protection of these data or opportunities for redress. This report and the agreement that it ratifies are a symbol of this Europe's enslavement by American imperialism.
in writing. - (PT) The fight against terrorism is of concern to the EU, as it is to the entire democratic world. All mechanisms that help to discover possible attacks are fundamental to this fight's success. The SWIFT agreement is a very powerful weapon in the fight against terrorism, as it gives access to privileged financial information regarding financial transfers between countries. The renegotiation of this agreement with the US is an opportunity for the EU to contribute effectively to the uncovering of new terrorists and potential attacks. There is currently a great desire for cooperation on the part of the US, facilitating an agreement that efficiently protects transmitted data and where there is maximum possible reciprocity. The project for solution approved today is a good starting point for the difficult negotiations ahead with the US.
I voted once more against the SWIFT agreement on the processing of European banking data and its transfer to the United States under the pretext of the fight against terrorism, as I believe the United States' claim to be unacceptable and to be a threat to the freedoms and rights of European citizens. Through this proposal, the most conservative forces have tried to hand us over bound hand and foot to US interests without giving a thought to the security or privacy of citizens. The European Parliament cannot allow the civil rights and freedoms of Europeans to be adversely affected under the pretext of the fight against terrorism.
in writing. - (DE) Data protection with the SWIFT agreement is simply a sham. Storing up limitless data packets over so long a period of time in the absence of any judicial intervention runs counter to our understanding of a modern state founded on the rule of law. That it should be the European police authority Europol - which has its own interest in data for combating terror - that will monitor compliance with data protection rules and the actual existence of suspicion of terror, is putting the fox in charge of the henhouse. Furthermore, the idea that the Data Protection Commissioners, which have often shown themselves to be toothless, can obtain a block or a deletion in the USA is downright laughable. An increase in data protection is thus nowhere near being in prospect, and as a result the SWIFT agreement received a clear 'No' from me.
I voted in favour of the Alvaro report because I consider it important to combat terrorism. Terrorism is a threat and as such must be combated. The United States is a key partner in the fight against terrorism; we need to cooperate with it in order to identify and stop any possible financing, which is what really sustains terrorists.
in writing. - (DE) Under the guise of combating terrorism, the account data of honest European citizens are being transferred in bulk to the United States. The re-hashed SWIFT agreement does very little to change this situation. We cannot promise our citizens adequate data protection, because: - Sensitive data is stored wholesale, instead of only in individual cases where there are grounds for suspicion. - The data will be arbitrarily stored for a whole five years. - Compliance with data protection is intended to be guaranteed by Europol, even though this agency has an interest in the data itself. The executive is therefore monitoring itself - is this seriously supposed to be an independent control body? - EU citizens whose rights have been violated have de facto no chance of taking successful legal action. Citizens would first have to cope with the cost of instituting legal proceedings in the United States! What was first celebrated as a success for the European Parliament in February has now become a washout. Even the rapporteur admits that he is not totally satisfied. It does not provide any real, effective data protection and should therefore be rejected.
The final agreement satisfies the majority of Parliament's requests, protecting both the security and the private lives of EU citizens and guaranteeing legally binding solutions to the problems under examination. The agreement also marks a new phase in Parliament's powers, ensuring European democratic oversight of international agreements. In addition to the improvements within the agreement, the Council and the Commission have made a legally binding commitment to set up the legal and technical framework allowing for the extraction of data on EU soil. This commitment will in the mid-term ensure the termination of bulk data transfers to the US authorities. The establishment of a European extraction system represents a very important improvement, as the continued transfer of data in bulk is a departure from the principles underpinning EU legislation and practice.
I voted in favour of the new SWIFT agreement at today's plenary of the European Parliament. This is a very important agreement which aims to stamp out terrorism and organised crime by combating illegal financing. It is important that this new agreement also safeguards respect for the personal data of European citizens. The new agreement refers to the need to create a European TFTP (Terrorist Finance Tracking Program). This is a commitment which needs to be implemented within five years. The European Parliament, Commission and Council therefore have a duty to proceed immediately with the implementation of this commitment, so that Europe has even better tools to protect the security of its citizens in the immediate future.
in writing. - (PT) I voted in favour because I agree with the agreement reached and in order to fulfil my duty and responsibility of supporting the agreement negotiated between the EU and the US. We are aware of the need for a balance between respect for individual privacy and the need to safeguard collective security, but the phenomenon of terrorism, with which many Europeans live every day, necessitates extraordinary measures. I feel I should mention that, due to being involved in the internal electoral process of my national party, the Partido Social Democrata, I was unable to vote in favour of the previous agreement, as I had intended. I am aware of the sensitive nature of this question in Europe, the result of experiences that have left their mark on people while under totalitarian regimes which, without any legitimacy, invaded their citizens' privacy. This is not the case here. We are legitimately fighting terrorism in new, ever more innovative ways, as the only way of ensuring the protection of European citizens' fundamental freedoms. The present agreement enables the transfer of banking data, but introduces proper security and privacy safeguards. Strict rules are stipulated for personal data protection, making access to them conditional on presentation of proof that the competent authorities are carrying out an anti-terrorism investigation.
in writing. - The adoption of the new SWIFT Agreement by a majority in Parliament is a blow for the negotiations on a binding protection of fundamental rights in international security cooperation. There were some improvements to the first draft, but there is still fundamental criticism of the massive data transfers without initial suspicion and the over-long data retention periods. The grand coalition of conservatives, social democrats and liberals has therefore accepted lower standards than the existing principles of the rule of law and is risking a regulation that is in breach of EU law. We Greens have therefore opposed the new agreement and, as a progressive force, aim for stronger privacy protection and the principle of the rule of law in transatlantic cooperation.
As Parliament's rapporteur for the comprehensive data protection agreement planned by Justice Commissioner Viviane Reding, I will personally work with the US administration and the US Congress on binding rules in this field. It is therefore really sad to see that the European Parliament has weakened its influence on the United States by accepting the SWIFT agreement today. A real change towards binding fundamental rights protection in the fight against terrorism requires greater courage and effort.
in writing. - (DE) I do not want my vote against the new agreement to be seen in any way as a 'No' to the fight against terrorism. Terrorist acts must be prevented and every terrorist act must be condemned in the strongest possible terms. On the other hand, there is the protection of citizens' rights. Citizens' rights are not a foregone conclusion - we have fought for them. I am convinced that if there had been a longer discussion phase for this agreement it would have resulted in both sides - the US and Europe - being able to achieve a fully satisfactory outcome.
The Greek Communist Party MEPs voted against the joint motion for a resolution by the conservatives, liberals and social democrats to establish a European External Action Service, because it is based on the reactionary 'Treaty of Lisbon'. It implements the provisions for the militarisation of the EU (civil-military committee, crisis management centre, satellite centre, military committee, Euro-army, EULEX and so forth), in order to apply the US preventive war doctrine. It is a tool of the NATO strategy and wars. It gives the EU the right to engage in military and civil intervention on the pretext of fighting terrorism, even inside the Member States. The EEAS restricts the ethnocratic sovereign rights of the Member States even further, by allocating responsibilities to the EU in almost all the policy sectors of a state. It will be a tool for applying the precedence of Community law over the national laws of the states. It strengthens the imperialist intervention mechanisms and repressive mechanisms of the EU (Frontex and so on) and creates new ones (such as a European prosecution service). We condemn the unacceptable, furtive procedure followed by the representatives of the European Parliament, the Commission, the Presidency and the High Representative and Vice-President of the Commission to conceal the worsening antagonism and opposition between the major imperialist powers.
I supported the compromise negotiated by my colleagues Elmar Brok and Guy Verhofstadt with the High Representative, the Council and the European Commission, and thus the establishment of the European External Action Service. This compromise was the subject of extensive negotiations and it currently seems satisfactory and balanced to me. It allows the European Parliament to reinforce its prerogatives and preserve the Community method. More than anything, it was today necessary to guarantee the rapid implementation of this EEAS in order to leave room for nominations and to emerge from the unsatisfactory system that has been in place over the last months.
in writing. - (LT) Negotiations on the establishment of a single independent EU body, as laid down in the Treaty of Lisbon, are coming to a close. I hope that the Council will also keep to the agreement and the decision on the European External Action Service will be adopted at the end of July. We must ensure that the EEAS begins its work as soon as possible and that its operation contributes to the forming of a high level European foreign and security policy, ensuring the consistency of the EU's external actions and strengthening the role of the European Union on the world stage. The European Parliament must strive to strengthen parliamentary scrutiny, by implementing a common foreign and security policy and actively exercising legislative, budget formation and discharge functions. We must ensure that the work of the EEAS is based on the principle of budget neutrality and that we avoid the duplication of the tasks, functions and resources of the EEAS with other institutions. Furthermore, we must resolve the issue of responsibility and accountability both for matters concerning the use of EU budget money and for the allocation of powers.
in writing. - (RO) I voted in favour of adopting the report drafted by Mr Brok because it marks an important step towards the European External Action Service coming into operation.
The European Parliament will play an important role in the operation of the European External Action Service as it will be consulted prior to any EU mission being launched in third countries. In addition, the latter's budget will be subject to political control from Parliament.
Romania is ready to offer the services of staff with the necessary expertise to work in the European External Action Service, right from the moment when it is set up. My country has shown its commitment to European crisis management missions. We have contributed more than 200 experts, police officers, military police officers, diplomats, magistrates and soldiers to most of the European Union's civilian and military missions.
I would like to end by emphasising that the principles of competence and geographical balance must be respected as part of the staff recruitment policy.
With the new competences that it has acquired since the adoption of the Treaty of Lisbon, the European Union needs to rely on strong diplomacy. The European External Action Service (EEAS) represents considerable progress in this respect.
I voted in favour of the European Parliament's resolution on the EEAS because, in order to succeed in her mission, the High Representative urgently needs to acquire a competent diplomatic arm. My decision is based on the conclusions of the Madrid Conference of 21 June, where an institutional balance was found.
The European interest of the initial draft has been retained. The Commission, the Council and Parliament will now be able to work together to establish an effective and operational European diplomatic service. I am confident that subsequent negotiations on the establishment of the EEAS will respect this balance.
From the outset, some aspects of the creation of the European External Action Service have been unclear and controversial. We should examine with some concern the possible contradictions that may emerge between the activity of the future EU diplomatic service and that traditionally carried out by the Member States. Will the Member States no longer be free to define their own foreign policy? It may not be an imminent situation that I am expressing concern about, but it is still worth asking ourselves what impact the creation of a European service such as this will have in the medium to long term. To put it clearly: if the idea is basically to emulate the US model, whereby foreign policy is managed directly and exclusively by the federal government over the heads of the 50 states, then it ought to be remembered that the US Government is elected by the people, and every four years its foreign policy is granted democratic legitimacy, which the European Commission, the European Council - and even the future European External Action Service - do not have. Therefore, by voting against the Brok report I am expressing my preference for an intergovernmental European foreign policy, since relying on the Common Foreign and Security Policy (CFSP) at European level would not guarantee the supranationality of the decisions taken in such a sensitive area.
European taxpayers are going to have greater control over the way in which the EU's financial resources are spent by the European External Action Service. It is commendable that the European Parliament has received increased budgetary powers in this area at a time when the Service's budget will be subject to scrutiny by the legislature. The European Union currently employs approximately 7 000 diplomats and civil servants who will ensure that the EU's objectives will take precedence over national and even intergovernmental objectives. All employees of the European External Action Service will be politically accountable to the European Parliament, with its extended powers following the entry into force of the Treaty of Lisbon. Parliament has scored a victory in that it has successfully imposed the notion that a large part of the European External Action Service's work should involve promoting human rights and safeguarding peace in the world. This demonstrates that the European Union is consciously assuming its extremely important role as an exporter of basic human rights which, unfortunately, have been deliberately violated at the moment in many countries in the world.
in writing. - (PT) I voted in favour of the report on the organisation and functioning of the European External Action Service. This is a very important step in strengthening Europe's role in the world and for coordinating the foreign relations policies of the 27 Member States. In negotiations with the Council and the Commission, the European Parliament saw the Union dimension of the European External Action Service strengthened, thereby leading to an increased role for Parliament itself in the political and budgetary areas of this new entity.
I voted against the report on the European External Action Service, because it is being established using obscure procedures, with confused competences and a very clearly restricted role for the European Parliament, the only elected institution of the EU, which is limited solely to budgetary aspects. Furthermore, I voted against the EEAS, because it is designed to be a tool for the further militarisation of the European Union, as it also includes military action, even in cases of humanitarian assistance and intervention. The European Union should not link its foreign policy or policy of solidarity in the event of crisis to military action and militarised structures and mechanisms. It should design policies and bodies which will safeguard an autonomous and peaceful role in international relations, far removed from US military opportunism and intervention. It should act with respect for international law and the UN Founding Charter for a world of peace and solidarity.
in writing. - I abstained on the vote on Amendment 80 because, while the case for national governments to scrutinise the control of EEAS must be guaranteed, this amendment also guaranteed the right of the European Parliament to do the same. It is not acceptable to a sovereign nation for a European organisation to scrutinise its foreign service. It is not the business of the EP to do so.
in writing. - (PT) It was with enormous satisfaction that I voted in favour of the Brok report. Following several months of debate in Parliament, with the Council and with the Commission, white smoke has finally risen from the negotiations. I hope that now the European External Action Service will apply the Charter of Fundamental Rights, in compliance with the spirit and purpose of the Treaty of Lisbon, so that the Community method will be given priority in development policy and in how the EU's foreign aid is apportioned, and that the Member States, (and more precisely, certain foreign ministries of certain Member-States) take to heart the creation of this new entity, as well as the new competencies and attributes that have been given to its High Representative, as a result of the entry into effect of the Treaty of Lisbon. I also hope that what certain Member States or those responsible in the governments of these countries see as interference in their sphere of competencies, as a nation or government, does not persist, and that the Portuguese Government fights for representation that will bestow prestige upon us for the quality, competencies, attributes and the proportional number of the national agents involved. As Members of this House, we do not want a service that is the result of intergovernmental checks and balances, but a service that belongs to the Union.
A common foreign policy and a common economic policy are the necessary objectives of the European integration process. It should be remembered that the single currency was also chosen to speed up the integration process, which had come to a standstill in Nice. Given the way in which it is being organised, the European External Action Service is in danger of adopting a paralysing 'do nothing' approach, rather than being the start of a virtuous unifying process.
in writing. - I welcome the Brok report as amended. It was essential to resist the proposal to subsume development policy as part of our foreign policy. We need an autonomous development service answerable to an autonomous Commissioner for Development and Humanitarian Aid. Now, arising from this report, the Commissioner for Development is responsible for the whole cycle of programming, planning and implementation of the Development Cooperation Instrument (DCI) and the European Development Fund (EDF). We need ensure the implementation is pursued in accordance with the spirit and letter of the agreement. There remain elements of the proposal that could give rise to different interpretations. However, the amendments introduced by the European Parliament reinforce the Commission's authority over the operational budget and, therefore, guarantee parliamentary oversight and a clear line of democratic accountability.
in writing. - (PT) I voted in favour of the report on the organisation and functioning of the European External Action Service (EEAS), as the agreement that has been reached reinforces the Community identity of the EEAS and its political and budgetary responsibility before Parliament.
in writing. - (PT) In November 2006, Parliament adopted a resolution which recognised the strategic importance of the European languages of universal communication - English, Spanish, Portuguese and French, in order of number of speakers - as a vehicle for communication and a means to solidarity, cooperation and economic investment. In 2008, the European Commission acknowledged that these languages form an important bridge between people and countries in different regions of the world.
At a time when the organisation and functioning of the EEAS is being set out, I believe that it is crucial for it to take full advantage of the communication capacity of the global European languages that I mentioned, and to adopt them as working languages. The rules and practice governing languages in this service will reveal the extent of its commitment to external communication.
Having said this, I cannot but rejoice at the creation of the EEAS, and I hope that it will produce results to live up to what is hoped of it. The European Union has much to gain from a competent and efficient EEAS, which is capable of being the EU's voice on the world stage and actively cooperating with the diplomatic services of Member States.
in writing. - (PT) The goal of the present decision is to establish the organisation and functioning of the European External Action Service (EEAS), a body functionally independent of the Union under the authority of the High Representative, created by Article 27(3) of the Treaty on European Union (TEU), as amended by the Treaty of Lisbon. The European Parliament also has a role to play in the Union's foreign policy, namely in terms of its political control functions (set out in Article 14(1) of the TEU), as well as its legislative and budgetary functions assigned in the Treaties. The High Representative must also regularly consult the European Parliament on the main aspects and fundamental decisions of the Common Foreign and Security Policy (CFSP) and should ensure that Parliament's positions are duly taken into account; the EEAS assists the High Representative in this task. They should make specific provisions in terms of the access of Members of the European Parliament to confidential information in the sphere of the CFSP. Having no objections to present, I voted in favour of the approval of this decision.
We voted against this report, which is the result of negotiations between the Council and the majority in Parliament on one of the crucial points in the Treaty of Lisbon and a keystone of federalism in the European Union, which now has a legal character, as advocated in the European Constitution. It is noted that this service will involve more than 5 000 people in the EU embassies in various countries around the world.
To exacerbate the situation, we notice that proposals made by our group have not been adopted, in particular those which argue that the EU's military structures should not be part of the European External Action Service, and that there should not even be any institutional link between them. The same thing has happened with regard to the EU intelligence structures.
The rejection of the proposal that we presented for the Council to cease development and abolish the military and civil-military structures under its jurisdiction, as well as cease funding for military and civil-military activity, is particularly worrying. There is therefore much cause for concern over the future of the European Union and the route it is pursuing.
In Laeken nine years ago, during the previous Belgian Presidency, work began on the Constitutional Treaty, which was intended to strengthen European Union foreign policy, making it cohesive and visible in the international arena. In spite of many complications related to reform of the EU treaties, today the Belgians have the opportunity of finalising their efforts and launching the European External Action Service - on the first anniversary of the entry into force of the Treaty of Lisbon on 1 December 2009. We, as Members of a European Parliament strengthened by the Treaty, can help with this. After many months of negotiations of the European Parliament delegation with Mrs Ashton, the High Representative of the Union for Foreign Affairs and Security Policy, the EEAS is developing in the way advocated by Parliament. The report by Mr Brok and Mr Verhofstadt is an important document which summarises all this work and is worthy of support. What has Parliament managed to win in the negotiations with the High Representative? Firstly, a European Union diplomatic service, not an inter-governmental service, and this means an assurance that 60% of posts will be appointed by the European Union. Secondly, political and budgetary supervision of the EEAS by Parliament, which means the ability to interview candidates for the posts of heads of delegation and to inspect the finances of the institution, as we do for the Commission and the Council. Thirdly, an equal distribution of posts in terms of nationality and gender, and also a review of the composition of the service in 2013 in order to correct any imbalances.
I am pleased with the agreement reached between the three European institutions and Baroness Ashton on the establishment of the European External Action Service. It is a balanced service in terms of its organisation and composition, and will be created to assist Baroness Ashton in her work as High Representative of the European Union. Furthermore, it will have the effect of strengthening the European Parliament's political and budgetary control powers. I sincerely hope that best use will be made of this service in the interests of the European Union. The latter will thus demonstrate genuine political coherence and will speak with one voice on the international stage. It can only emerge greater from this, and its actions will be more legitimate and effective.
The proposal made by Baroness Ashton is unacceptable. It implies the standardisation of European diplomacy under the aegis of herself and the Commission, and the negation of Member States' powers in the matter. This report has the slight merit of calling for all Member States to be represented among the European diplomatic staff at the beck and call of Baroness Ashton and the Commission. That is what we have been reduced to in this Europe - to begging for the right to remain silent, but fairly! I shall vote against this text.
in writing. - (PT) The adoption of the Treaty of Lisbon brought with it the creation of the European External Action Service (EEAS), thereby laying the foundations for a strong European diplomatic service. The creation of the EEAS is intended to ensure coherence in European external action and the conducting of a Common Foreign and Security Policy.
I voted against the report on the European External Action Service (EEAS) because I believe that this body will institutionalise the militarisation of the European Union. I wanted to express, through my vote, my total rejection of the negotiation process relating to the creation of the EEAS, as the rapporteurs and Baroness Ashton have yielded to pressure from some Member States and have totally forgotten the democratic rules. The EEAS will turn into a sui generis institution operating outside the basic mechanisms of control of any democratic system. I believe that there is a need to ensure that the European Parliament, the only EU institution to be democratically elected, and national parliaments have not only budgetary control, but also political control over the EEAS. Of particular concern to my group is the substantial military orientation of the EEAS and the fact that the greater part of the civilian component of European foreign policy would come under the umbrella of European Security and Defence Policy - more specifically, everything relating to development cooperation and conflict resolution. It is for these reasons that the Confederal Group of the European United Left - Nordic Green Left, which is committed to the values of peace and the demilitarisation of the EU, does not support the creation of the EEAS.
Following the difficult debates on the European External Action Service held in recent weeks within the competent parliamentary committees and the various political groups, I would like to thank our colleague Mr Brok for his strong involvement in this matter. Today's vote lays the foundations for a strong diplomatic service at European Union level. Thus the Community identity of the service will be reinforced and its political and budgetary accountability to the European Parliament will be guaranteed. Moreover, at least 60% of the staff of this new service will be EU officials. It is nevertheless regrettable that the hearings, at the European Parliament, of the special representatives for foreign affairs remain 'informal'; I hope that this issue will be resolved within a few years. In spite of everything, the European Parliament's power of review is strengthened, in particular regarding Common Foreign and Security Policy (CFSP) missions financed from the EU budget.
in writing. - I decided to vote in favour of the report on the European External Action Service (EEAS) and fully support the setting-up of what is a key innovation of the Lisbon Treaty and a historic decision for the future of Europe. Only seven months after the entry into force of the new treaty, together we managed to reach a consensus, securing the political and budgetary accountability of the new service to the European Parliament. This supervisory role will guarantee a truly democratic control of the service, which is of paramount importance to me.
This report will ensure geographical balance as well as better coherence between the different aspects of the EEAS. It is not about duplicating diplomatic services within the EU, but about strengthening the EU's diplomatic services. Such an agreement is clear evidence of the European Union's commitment to gathering its force and promoting its values in a more effective way. It will allow the EU to exert a real influence in the international arena. This is a chance for the European Union but also for its Member States.
Timely coordination of the different areas of EU external policy by the Commission is clearly important. The establishment of the European External Action Service under the authority of the High Representative for Foreign Affairs and Security Policy and Vice-President of the Commission has the potential to make the EU's external action more effective on the world stage, above all so as to avoid inconsistencies and duplication of work, and to ensure long-term consistency in the promotion of the EU's strategic interests and fundamental values abroad.
in writing. - (PT) As a member of the Committee on Constitutional Affairs, in which the European External Action Service (EEAS) was widely discussed and where I was able to express my opinions, and as a member of the Group of the European People's Party (Christian Democrats), I give my support and vote in favour of the present report. The European Parliament presented a united position among political groups, who had as their common interest to make maximum use of the new competencies conferred by the Treaty of Lisbon, especially to this House, both in terms of political control and financial control of the EEAS. I am reiterating my initial and constantly repeated concern, including by means of proposals to alter the report's projects, which can be summarised as the need to ensure the geopolitical balance of the EEAS about to be inaugurated. I would stress the High Representative's commitment to create a team based on geographical balance, with representatives from all 27 Member States, banishing any kind of discrimination and equally promoting equality.
in writing. - (DE) As the Committee on Legal Affairs' rapporteur for the European External Action Service, I would like to point out that, including as a result of its amendments to Article 6 of the High Representative's proposal, the report that has been agreed on today has absolutely no binding effect for me as rapporteur or for the European Parliament as a whole in the discussions on the adaptation of the Staff Regulations. This includes, in particular, the footnotes that were adopted in the text today. A report on a legislative proposal on which the European Parliament was only consulted cannot have any binding effect for the areas in which the European Parliament, by virtue of a different legal basis, has the power of codecision.
in writing. - Parliament's approval paves the way for a more coherent and effective European foreign policy that better meets citizens' expectations. A better service could have been possible, though.
We regret that Ms Ashton, the Commission and a number of national governments did not have the guts to embrace a more ambitious solution. We support the compromise because Parliament managed to improve Ms Ashton's original proposal considerably. A strong human rights structure, safeguards for development policy and against renationalisation of Community policies, strengthened democratic scrutiny, a more transparent foreign affairs budget and gender balance in recruitment are cases in point.
The deal is not flawless, however. Its weak points include the unclearly defined crisis management structures, the lack of permanent deputies for Ms Ashton and the limited scope of the EEAS's consular services to citizens. Much will now depend on how the compromise is implemented - the ball is therefore back in the court of Ms Ashton, the Member States and the Commission. They must work together, create a common esprit de corps and overcome divisive competition.
in writing. - (DE) As always, it is difficult to accommodate and balance the various different interests and positions. However, in the current tug-of-war, we should not and must not lose sight of the overarching goal of achieving an efficient and coherent EU external policy. The following factors have yet to be clarified: • Staff - who and how many? • Equality - the staff should be selected on the basis of gender equality principles. • What powers will the EEAS have? • Budgetary supervision should lie with the European Parliament. • Something that is very important for taxpayers: how high are the costs? In any case, these costs should be within sensible and comprehensible limits. In this regard, we must utilise synergies in order to achieve maximum quality and cost savings.
The parliamentary group of the Greek Communist Party voted against the motion for a resolution, because it seeks to consolidate the illegal secession of Kosovo imposed by the force and weapons of NATO and the coercion of the EU and other imperialist forces. The resolution acquits NATO of the war and the dismemberment of Serbia and supports the long-term presence of NATO troops and bases in Kosovo and the area as a whole and Euro-unifying interventions through the installation of their forces via EULEX. This resolution attempts to prejudice the ruling by the International Court in The Hague on the legality of the secession of Kosovo. The EU imperialist policy, which supports the resolution, exacerbates the problems of workers in Kosovo, exploitation, corruption, crime and the rate of capitalist restructurings, offering them immigration as the only way out. It exacerbates instability in the area, the oppression of the Serbs and the inhabitants of Kosovo as a whole and the problems caused by the presence of EULEX and NATO.
Kosovo is part of a very sensitive geographical zone, on which the EU should maintain constant focus. I would like first of all to emphasise the deplorable lack of cohesion within the EU as to what political line to adopt with respect to this country, denounced by this resolution. In effect, five Member States of the European Union have yet to recognise Kosovo's independence, which was nonetheless requested in 2008. We therefore need, not only for the internal cohesion of the European Union, but also for its credibility in the eyes of the rest of the world, a common political stance, notably on points as basic as the issuing of visas. It also seems to me that the European integration process for all the countries of this region is an important element in the region's stabilisation, a stabilisation that is in the interest of our community as a whole. Where Kosovo is concerned, the prospect of joining the European Union is a powerful catalyst for the implementation of necessary reforms, notably the reforms pertaining to human rights, which have already been brought up and which we need to encourage. It is without hesitation that I support this resolution, which addresses these important issues.
I voted against the motion for a resolution on the European prospects of Kosovo, because it considers and treats it as an independent state. The resolution does not respect UN Security Council Resolution 1244/99 and even calls on the five Member States of the EU, including Greece, which have not recognised the unilateral independence of Kosovo to do so; in other words, to violate the UN resolution. Consequently, the resolution does not help to address the problem and does not help to consolidate stability and peace in the area. The resolution also calls for an even stronger presence of EULEX in Kosovo.
in writing. - (PT) I voted against this resolution. This resolution, the analysis of the situation and the suggested direction attest to how right anyone who opposed Kosovo's secession was.
in writing. - (PT) Kosovo has still not received unanimous recognition by the Member States. The cautiousness with which some regard this new country will certainly be based on political and strategic motives, but also on reasons of a more practical nature, resulting above all from the worrying way in which corruption and organised crime are rife in that territory, preventing Kosovo from truthfully claiming that it has rule of law.
Like other states in the Balkan region, it would be good if Kosovo presented evidence that it has embarked upon the path of no return regarding the adoption of policies and reforms which, on the one hand, back up its European choice and, on the other hand, strengthen its own political body, laying down roots for its citizens to take up democracy and reject violence, particularly ethnic violence, as a way of resolving conflicts. Kosovo still has a long way to go.
in writing. - (PT) The present resolution records Kosovo's declaration of independence on 17 February 2008, which was recognised by 69 countries, and encourages Member States to work together in their joint approach to Kosovo, bearing in mind Kosovo's planned accession to the EU. My opinion is that, despite the very difficult legacy of the armed conflict, the prospect of joining the EU constitutes a powerful incentive for the necessary reforms in Kosovo, and I appeal for practical measures to be taken to make this prospect more tangible to its citizens, through the application of human rights and the strengthening of the rule of law.
in writing. - (PT) The simple fact that various EU Member States have still not recognised Kosovo's independence is enough to tell us that the content of this resolution is unacceptable. Unfortunately, once again the majority in this Parliament is giving cover to an act that is illegal under international law. As considered in the amendment tabled by the Confederal Group of the European United Left - Nordic Green Left and rejected by the majority, the resumption of dialogue and negotiations in accordance with international law is the only path likely to lead to stability and lasting peace in the region.
Mrs Lunacek's motion for a resolution clearly shows the limited progress made by the country and I believe that the problems highlighted make its joining the EU even less plausible, as this would accentuate the heterogeneous character of the Union, to which the latest accessions are contributing. In a similar vein to what I have said about the integration of Albania into the EU, I believe that we find ourselves at a crossroads: Europe must choose whether to limit itself to being a body based merely on geographical criteria or if it wants to become more organic, coherent and composed of states which, in their diversity, in any case demonstrate shared characteristics which are coherent with the European ideal. The central fact that five Member States do not recognise the sovereignty of the country remains an obstacle which, at the moment, renders Kosovo's accession to Europe paradoxical. For these reasons, I cannot support Mrs Lunacek's motion for a resolution.
in writing. - (CS) The draft resolution on the European integration process in the case of Kosovo is a document whose author clearly does not live in the real world and does not realise that Kosovo is not recognised as a member of the international community. The effort to replace pressure with an improvement in the internal economic situation, to enable the coexistence of the original inhabitants, in other words Serbs, Gorani, Roma and other current ethnic groups with the majority Albanians, to prevent the bullying of minority inhabitants and to take a firm approach to the clans distributing drugs throughout Europe - these are the key issues which can contribute towards improving the situation in the area and strengthening cross-border cooperation. It is still not possible to resume the registration of citizens, and the country is still completely dependent on foreign economic aid. There is a lack of political will to ensure at least fair local elections and conditions for the functioning of local authorities. The fight against corruption and organised crime remains a purely formal matter in this territory, and the same applies to decentralisation and civil service reform. It has therefore had no real impact on the situation in the country so far. The rampant, widespread corruption and the smuggling of weapons and drugs sow unrest in the region. It is strange that the currency in this territory is the euro. Particularly as the basic preconditions for using the common European currency have not even superficially been met. It is clear that the Confederal Group of the European United Left - Nordic Green Left cannot agree to such a draft.
I was very unpleasantly surprised to read in newspapers early on this week that an armed man fired four bullets at a Serb MP in the Kosovo Parliament. This attack took place four days after the explosion in Mitrovica during a Serb demonstration. The EU basically needs to deal with the process of establishing democracy and reinforcing stability in Kosovo. For this reason, the draft motion ought primarily to have reflected the realities in the province, such as the long-winded reform of the justice system and the difficulties encountered by European missions in communicating with the local authorities in Pristina. Regional cooperation among the Western Balkan countries is key to their economic development, but in particular to establishing mutual respect and respect for the rule of law. In particular, cooperation between Belgrade and Pristina, especially at a local level, is fundamentally important to citizens, above all in the worst-affected sectors such as the environment, infrastructure and trade. Last but not least, as regards the recognition of Kosovo's status, the message in the resolution we are debating ought to have made it clear that it does not reflect the position of all EU Member States.
Five EU Member States, including France, have not recognised Kosovo's independence. Consequently, it is unacceptable to present a report today that advocates the integration of Kosovo into the EU. Moreover, I have too much respect for the inhabitants of that province to want them to have to apply the Copenhagen criteria in addition to suffering the consequences of the recent conflicts. I shall vote against this unacceptable and provocative text.
in writing. - (PT) The regional stability and the integration into the EU of countries of the western Balkans region has always been one of the EU's priorities. In this difficult process there are countries in the region that have become close to the EU quicker than others, such as Serbia, the former-Yugoslav Republic of Macedonia and Montenegro. For various reasons, this process has been slower for Kosovo, and its citizens are still unable to travel to EU countries without a visa. We urgently need to move beyond this situation, and this effort depends entirely and exclusively on Kosovo, which will have to implement the necessary reforms for this purpose.
I voted against this resolution on Kosovo because it encourages the five Member States that have not recognised the unilateral independence of Kosovo to do so. The Confederal Group of the European United Left - Nordic Green Left has always been against the unilateral declaration of independence by Kosovo because it represents an act that is against international law. By contrast, we remain committed to dialogue being resumed in a manner that is satisfactory to both parties, on the basis of United Nations Security Council resolution 1244/99, in accordance with international law, as the only possible way of achieving peace and stability in the region.
in writing. - (ES) On behalf of the Spanish delegation within the Group of the European People's Party (Christian Democrats), we would like to state that the reasoning behind our vote on the resolution on the process relating to the European integration of Kosovo is that this resolution treats Kosovo as if it were an independent state in an entirely normal situation, without taking into account the fact that the status of this territory continues to be very controversial within the international community - an advisory opinion from the International Court of Justice is also pending - and Kosovo has not been recognised by five Member States of the European Union, including Spain.
in writing. - The European Parliament today sent a clear signal that the future of independent Kosovo lies in EU integration. This is a signal of encouragement for the government as well as the citizens of Kosovo. In addition, it is a clear request to the five EU Member States which have not yet recognised Kosovo as a state to promptly do so in order to raise the effectiveness of our support. A clear majority of MEPs rejected a further discussion on the question of Kosovo's status, bearing in mind that a statement from the International Court of Justice (ICJ) is due in July. With this resolution, Parliament is in favour of starting talks on visa liberalisation as soon as possible. The people of Kosovo should no longer be refused the freedom of travel which the EU will have probably granted to the other states in the region by the end of the year. My resolution calls for this necessary step to urgently be implemented to free the Kosovars from their regional as well as international isolation.
The Communist Party of Greece voted against the motion for a resolution, because it is against the accession of Albania to the EU, for the reasons for which it is against the accession and continuing membership of Greece in this imperialist international union. Accession will be to the benefit of euro-unifying and Albanian capital, especially in energy, mining and transport, and of aggressive imperialist EU and NATO plans and to the detriment of the workers, poor farmers and small and medium-sized businesses.
The motion for a resolution calls for the package of capitalist restructurings being imposed by the disreputable, anti-grassroots political system of the bourgeois parties in the country, in cooperation with the EU, to be stepped up and promoted. This anti-grassroots attack, which caused popular uprisings in the 1990s, is resulting in privatisations, massive unemployment, migration, abandonment of the countryside, increased exploitation, crime and corruption. It attempts an unprecedented open intervention in the internal affairs of the country and in the system of political opposition and calls for anti-democratic regulations in the operation of political parties and parliament. The policy of the EU and of the bourgeois powers in Albania in terms of progress towards accession is exacerbating the development problems of the country, the position of the workers, the drain of capital and migratory flows and carries huge risks in terms of security in the area.
In voting for this draft resolution on the process of including Albania in the EU, I have chosen to back its two principle ideas. On one hand, I lend my support to the idea of the long-term inclusion of this country, which is justified in particular by the great effort and progress already made. In effect, positive steps have been taken to fight against corruption as well as to reinforce Albania's democratic framework. On the other hand, there is significant progress still to be made in terms of consolidating democracy or even with regard to the sustainable development of the country. The political crisis that followed the legislative elections of June 2009 in Albania showed all of us that this country can still fall prey to serious difficulties. That is why it will need all our support.
This report demonstrates what European propaganda can produce when it wants to overlook the mistakes of the past; it is true that Mr Chountis's report highlights the problems within Albania, but at the same time it almost seems to be saying that we are obliged to accommodate the Balkan countries in the Union, as if it were written in the stars and no one could oppose it. I completely disagree: Albania has glaringly obvious problems today with regard to its internal political stability, and a very high level of corruption. Its accession would cause further problems, in addition to the ones that the Union has already had to face and must continue to face today following a major enlargement that practically doubled the number of Member States. There is no reason, except for the hunger for power and centralism of EU bureaucrats, to persist with Albania's accession to the EU; in view of the current situation within the Balkan republic, I cannot see what possible contribution its accession could make to the cause of European integration.
in writing. - (PT) I voted in favour of this resolution, as it is my understanding that Albania should proceed along its path towards possible entry into the EU. The Union should continue its strategy of expansion in a gradual and strict manner. It should also function as a driving force for the implementation of important reforms in countries that are candidates or potential candidates for Union membership. Nevertheless, everyone knows that the road to joining the Union is a demanding one. The conditions governing entry to the EU are clear and well known, and not always easy to fulfil. In the case of Albania, there is still a long way to go, as this report makes clear. To begin with, it needs to comply with the Copenhagen criteria, including the process of stabilising democratic institutions. In this sense, I would like to underline and support the efforts of Prime Minister Sali Berisha to find an effective solution to the current political crisis and, at the same time, criticise the ignoble behaviour of the socialist opposition. The pace at which each country progresses along its path to entry into the European Union is, therefore, determined by the candidate, or potential candidate country. I hope that Albania proceeds along its way towards the Union in a determined and unhesitating manner.
in writing. - (GA) Although I voted for this report, in my opinion the people of Albania should decide whether they wish to be part of the EU.
in writing. - (PT) Albania is no exception to the instability in the Western Balkan region, and knows that this crisis threatens to jeopardise the reforms which have been undertaken and which were largely aimed at a growing rapprochement with the European Union. If you recall the days of Enver Hoxha's dictatorship, it is clear that Albania offers few guarantees that it can persevere on the path it has taken and raise its level of development and respect for the rule of law and individual freedom to acceptable levels in the light of European standards. An important step may have been made with the country's accession to NATO, but this is still not enough for the EU to consider Albania a strong candidate for accession.
in writing. - (PT) Despite the resolution recognising the progress made by Albania in the reform process, it emphasises that significant additional efforts are needed to consolidate democracy and the rule of law and to ensure the country's sustainable economic development. I believe that the prospect of entry into the European Union will give impetus to several reforms in the Western Balkans and play a constructive role in enhancing the region's capacity for peace, stability and conflict prevention, improving good neighbourly relations and addressing economic and social needs through sustainable development. Each country's progress towards EU membership depends, however, on its efforts to meet the Copenhagen criteria and comply with the conditions attached to the stabilisation and association process, which I hope are successfully achieved by the country.
It is out of friendship for the Albanians that I voted against this text. How can we want them to enter a European Union which pursues the interests of its financial elites to the exclusion of all else? No enlargement is conceivable as long as the EU advocates competition between peoples and the defence of the interests of the privileged. Furthermore, post-Communist Albania has demonstrated only a limited ability to combat organised crime, which is rife in that country. I voted against this text.
in writing. - (PT) Regional stability and the integration of countries in the Western Balkan region into the EU has always been a priority for the Union. The prospect of integration with the EU therefore leads the countries of this region to make additional efforts in implementing the reforms needed to reach the targets required for these countries to become full members of the EU. The efforts of these countries to enhance peace, stability and conflict prevention in the region should be emphasised, along with the strengthening of good neighbourly relations. Albania is at an advanced stage in the integration process, and has already responded to the Commission's questionnaire for the preparation of an opinion regarding its request to join the European Union.
in writing. - I voted in favour of this resolution on Albania because it confirms Parliament's support for Albania's European prospects, once the country has reached a level of political stability and reliability and the Copenhagen criteria are fully met. It notes the progress made in the reform process, stressing that further substantial efforts are needed in terms of the consolidation of democracy and the rule of law and of the sustainable development of the country. The resolution welcomes the adoption of the proposal on visa liberalisation and calls for the introduction of a visa waiver for Albanian citizens by the end of 2010. It stresses the importance of the separation of powers and the respect for an independent judiciary, calling for particular progress to be made on the issue. The issues of corruption and organised crime, and trafficking in human beings are among the most worrying situations in the country on which the resolution takes a stand. The report also deals with minority rights, the Roma, trade union rights and the social situation, women's rights and consultation of the government with civil society on the draft laws and reforms undertaken. It encourages the development and use of renewable energy, public transport and environmental legislation.
in writing. - I welcome the adoption of this resolution, especially because it welcomes the progress made in respect of the judicial system, but underlines that implementation of the reforms is still at an early stage; takes the view that judicial reform, including the enforcement of court decisions, is a key prerequisite for Albania's EU membership application process, and underlines the importance of the separation of powers in a democratic society; stresses that a transparent, impartial and efficient judiciary, independent of all political or other pressure or control, is fundamental to the rule of law, and calls for the urgent adoption of a comprehensive long-term strategy in this field, including a roadmap for adopting the necessary legislation and implementing measures; calls on the opposition to be involved in the drafting process and to give full support to the reform of the judiciary; stresses, moreover, that the judiciary needs to be provided with sufficient funding to enable it to operate effectively throughout the country; looks forward, therefore, to new assistance initiatives from the Commission and welcomes, in this regard, the recent inauguration of a Serious Crimes Court in Tirana.
in writing. - (DA) I voted in favour of the resolution, because it contains a number of correct calls for improvements in Albania. However, my 'yes' should under no circumstances be construed as a direct or indirect call on the Albanian people to join the EU. This matter is entirely up to the Albanian people themselves.
in writing. - While I have voted in favour of this report, it is my firm view that the people of Albania should decide whether or not they wish to join the EU.
in writing. - (LT) Both Albania and Kosovo have made progress implementing democratic reforms to strengthen the rule of law and to ensure sustainable development for the country. However, we must continue to strive for the objectives, particularly in the fight against corruption and organised crime, strengthening the administrative capacity of state institutions and ensuring the primacy of law. In Albania the political tension over the parliamentary election results that has already gone on for a year is harming the country's efforts to become an EU Member State. Albania's political forces must begin a constructive dialogue to reach an agreement on the results and an election law ensuring a new fully transparent election process. I voted for the resolutions, because they also call on EU Member States to seek new means of interacting with these Balkan countries. One of these measures is to promote people-to-people contacts through academic exchanges between pupils, students and scientists.
in writing. - (DE) We would like make the following comments about the subject of visa liberalisation in this resolution. We should, in principle, support visa exemption for the countries of the Western Balkans. However, the prerequisite for this is that all the conditions laid down are fully met.
I voted in favour of the joint motion for a resolution drafted by various political groups. This resolution confirms the necessity of unblocking a sum greater than that already paid out to Kyrgyzstan specifically for the purpose of responding to the flash appeal launched by the United Nations, which aims to collect the USD 71 million required for emergency aid. In addition, I think it is necessary to provide this country not only with emergency aid, but also with the tools required to stabilise its situation and ensure there is no repetition of this type of event. Instruments should therefore be introduced to help re-establish security in Kyrgyzstan.
in writing. - (PT) Despite successes at an official political level, Kyrgyzstan remains steeped in instability and conflict, and there is no sign that the situation will soon become stable. This country, which gained independence after the breakup of the Soviet Union, has shown that it is incapable of adopting better standards with regard to human rights and respect for individual freedom.
I believe that the European Union can adopt a stabilising role as a mediator and, in what is effectively a post-conflict situation, it should actively contribute to the difficult task of effective peacemaking and democratisation in a country that has Russia and China for neighbours.
This resolution expresses grave concern at the tragic, violent clashes which broke out in southern Kyrgyzstan recently and extends its condolences to the families of all the victims. I would stress this resolution's call for every effort to be made to secure a return to normality and to put in place all the necessary conditions so that refugees and internally displaced persons (IDPs) can voluntarily return to their homes in safety and dignity. It also calls on the Commission to step up humanitarian assistance, in cooperation with international organisations, and to start short- and medium-term reconstruction programmes to rebuild destroyed homes and replace lost assets and to carry out rehabilitation projects in conjunction with the Kyrgyz authorities and other donors in order to create conditions conducive to the return of refugees and IDPs.
In relation to the disturbances and the clashes which took place on 11 June in southern Kyrgyzstan, and in particular in the cities of Osh and Jalal-Abad, during which around 300 people lost their lives and over 2 000 were wounded, I think the European Parliament, as a guardian of democracy, law and order and respect for human rights should react decisively to every such event, trying to prevent the processes of destabilisation such as currently are being seen in Kyrgyzstan. Therefore, I would like to express my solidarity and support for the nation of Kyrgyzstan by supporting this resolution and voting for its adoption.
It is with great concern that I view the violent clashes that took place recently in the southern Kyrgyzstan cities of Osh and Jalal-Abad. Therefore, and given the EU's commitments to the region, in particular through its Central Asia Strategy, we must make a strong aid commitment to Kyrgyzstan. The gravity of the situation means that a substantial increase in the humanitarian aid provided by the EU is needed, to be allocated to all those who have been affected by these serious conflicts.
in writing. - I welcome the adoption of this resolution mainly because it calls for a substantial increase in EU humanitarian aid to the people affected by the recent violence in southern Kyrgyzstan, as well as for comprehensive use of the Instrument for Stability, and because it stresses our belief that a new level of EU engagement in southern Kyrgyzstan will be necessary in the longer term as well; reiterates Parliament's call to the Commission to prepare proposals for a reallocation of funds under the Development Cooperation Instrument designed to put the EU in a better position to give a sustained response to the new situation in Kyrgyzstan; and maintains that a focus on human security is essential in the EU's Central Asia policy.
in writing. - The Maltese labour delegation voted in favour of the joint motion for a resolution on the EU response to HIV/AIDS, especially since it addresses fundamental issues and priorities relating to a global and tragic problem affecting - to a very large extent - the lives of many people, especially women and children in poverty-stricken regions like sub-Saharan Africa, which has 22.4 million people living with HIV/AIDS. Although - prima facie - it seems that there is no direct reference to the promotion of abortion in the resolution, my delegation does not support clauses which might condone abortion.
Once again we have the regrettable situation in which arguments proposing unjust solutions to the issue of the right to life are being applied to the discussion of a real and serious problem (in this case the fight against HIV), thus making it impossible to vote in favour. The use of the words 'sexual and reproductive health' has now become the means by which to convince parliaments to promote abortion. We must not let ourselves be deceived.
Everyone, including myself, for a start, must promote sexual and reproductive health, but when the words indicate a different and, in fact, opposite state of affairs (whereby killing a human being is understood as a woman's right to freedom), it then becomes necessary to expose the deceit. Abortion in the world is a real tragedy, but it is a real tragedy in our Europe too! My intention in voting against the resolution is not to hinder the wide-ranging efforts to combat AIDS, but to oppose the method and the content that I mentioned.
in writing. - (PT) I voted in favour of the resolution on AIDS/HIV in view of the XVIII International Aids Conference, because efforts need to be intensified to establish a priority approach to HIV/AIDS for global public health, and to facilitate universal access to health care, education and employment for the people affected by this virus. It is vital to combat stigmatisation and discrimination against carriers of HIV/AIDS and to ensure that their rights are protected.
in writing. - (PT) Political groups should reach a broad consensus on a subject like this, and they should have refrained from seeking to use it in favour of this or that agenda. Given the existence of a joint motion for a resolution signed only by the left-wing and the extreme left-wing parties in Parliament, it is easy to see that this objective has been sadly undermined. We should be concerned with the people, their illness and the suffering it causes them, and the impact of this on society, particularly in the least developed countries. We must work to find better solutions to combat this scourge and mitigate its effects, for the sake of these people.
The scourge of AIDS remains a serious humanitarian problem worldwide, and it therefore requires an integrated response at global level that mobilises the states, institutions, and societies of the various regions and continents. The social stigmatisation that continues to prevail on this issue and the continued spread of the disease, with a high mortality rate and particularly devastating effects on the least developed countries and those with the worst humanitarian situations, must mobilise the concern and commitment of the institutions of the EU and the Member States towards making actual resources available for a comprehensive and effective response, capable of ensuring the necessary harmonisation of policies for prevention and for the adequate treatment of the disease. Nevertheless, I do not agree with associating the fight against HIV with a sensitive issue like abortion.
in writing. - (PT) The resolution takes a wide-ranging approach to the problem of AIDS/HIV, supported by current data. It emphasises the key issues, which of course we support, including, among others, advocating universal access to health care and the need for governments to comply with this, and making a public health service available for all; the need to promote, protect and respect human rights, especially rights to sexual and reproductive health, for carriers of HIV/AIDS; drawing attention to economic, judicial, social and technical obstacles, along with punitive legislation and measures that impede an effective response to HIV; the need for fair and flexible funding for research into new preventative technologies, including vaccines and microbicides; calling for the Member States and the Commission to reverse the worrying decline in funding aimed at promoting sexual and reproductive health and related rights in developing countries.
It is with force and conviction that I voted in favour of this resolution which requires the Member States of the European Union, on the eve of the next international AIDS conference in Vienna, to produce new laws to provide accessible and effective anti-HIV medicines, to encourage more awareness campaigns in developing countries, to increase financing for the research of new vaccines and microbicides and to fight against patient discrimination. More than 33 million people are living with AIDS worldwide, with very limited access to antiretroviral drugs, and I hope that these few recommendations will be followed at next week's international conference.
Ahead of the next International AIDS Conference in Vienna in July, it seemed essential for us MEPs to send out a strong message to governments. Consequently, I voted for this resolution, which calls on the Commission and the Council to step up their efforts to address HIV/AIDS as a global public health priority by putting human rights at the heart of prevention, treatment and support.
The proportion of sufferers who receive treatment is still too small today, and laws are needed to provide affordable and effective anti-HIV drugs. I strongly condemn the bilateral trade agreements which continue to put trade interests before health, in defiance of an agreement signed with the World Trade Organisation. Also, as the resolution underlines, we must combat all legislation that criminalises HIV transmission and encourages the stigmatisation of, and discrimination against, sufferers.
Finally, the statistics on the proportion of women and young girls affected have demonstrated the failure of the current prevention policies, and in my opinion that is why it is essential to adopt an ultimately realistic approach, by increasing the funding of research into new vaccines and microbicides.
HIV/AIDS is still one of the leading causes of death globally, accounting for 2 million deaths in 2008, and is projected to remain a significant global cause of premature mortality in the coming decades. The number of new infections continues to outstrip the expansion of treatment, and two thirds of the people in need of treatment in 2009 were still not receiving it, which means that 10 million people in need did not have access to the necessary effective treatment. I therefore argue that the EU must make every effort towards greater investment in the areas of research, treatment and education, so as to improve this situation. An end to the stigmatisation of, and discrimination against, carriers of HIV/AIDS must also be promoted. I would also argue that the EU must be especially sensitive to the problem in sub-Saharan Africa, which, with 22.4 million people living with HIV/AIDS, remains the most heavily affected region.
I voted in favour of the joint resolution by all groups in Parliament on HIV/AIDS, as it deals with important elements of this problem, such as, for example, defending the universality of access to public health services for all citizens. The resolution also requires governments to fulfil their obligation to make a public health service available to all citizens. The resolution also protects the sexual health and reproductive rights of those who are HIV positive. It also highlights the need for financing that is in line with the requirements of research into new preventive measures, including vaccines.
in writing. - (DE) Up to the present day, HIV/AIDS continues to be a worldwide plague which it has barely been possible to deal with. Developing countries in particular continue to have a high rate of new infections, and, as a result, a high death rate. However, within the European Union too, more and more newly-infected people are being registered, and the number of unreported cases might be much higher. The fear of knowing one has the disease and of having to live with a stigma is still very prevalent. In order to stop the disease, much research is being carried out, also within the EU. Since research in the area of HIV/Aids is essential, I voted for the resolution.
On the eve of the next international AIDS conference, which will take place in Vienna from 18-23 July 2010, I must give my support to the resolution adopted today by sending out a strong message to national governments. In fact it is essential to establish new legislation to provide affordable and effective anti-HIV drugs, including antiretrovirals and other safe and effective drugs. I must point out that only 23% of patients affected by HIV are aware of antiretroviral treatments in Europe and Central Asia. For example, the Baltic States are the countries of the European Union that need to implement AIDS prevention policies most. Thus I appeal to the European Union Agency for Fundamental Rights to gather more information on the situation of people with HIV/AIDS and to ensure that these sufferers still have the right to a full social, sexual and reproductive life.
Mr President, ladies and gentlemen, I am submitting this explanation of vote because, although I voted in favour of most of the paragraphs, I would stress that I abstained on paragraph 17. I only abstained because the French version - unlike the Portuguese version - indicated the possibility that sexual and reproductive health could include acceptance of abortion as a means of promoting them. As an advocate of the right to life, I could not in good conscience vote in favour. I would stress that the use of the phrase 'sexual and reproductive health' cannot be turned into a way of persuading parliaments to promote abortion. Nevertheless, I would reiterate my total commitment to the fight against HIV/AIDS.
in writing. - The joint resolution was adopted as negotiated with 400 votes in favour and 166 against, despite the PPE Group requesting split votes on sexual and reproductive rights, which it does every time. It also shows that the PPE Group is divided on the issue. I am happy with the result, especially because all our considerations related to sexual and reproductive rights are in.
HIV/AIDS infections are a global phenomenon and are nothing to do with either so-called risk groups or specific regions. It is not a problem, today, of drug addicts or homosexuals, but of everyone. At greatest risk are young people, educated people, white people and people working for large corporations.
Almost half of those living with HIV are women. They are more susceptible to infection, because the virus passes much more easily from men to women than vice versa. The XVIII International AIDS Conference in Vienna on 18-23 July this year will stress the necessity of intensifying the information campaign addressed to women and young people. Women must have universal and easy access to information on health aspects of sex, reproduction and medical services. Also essential is the free distribution of anti-HIV drugs to women in pregnancy, to prevent transmission of the disease from mother to child. School education programmes on sexual and reproductive rights are crucial for HIV/AIDS prevention.
The most visible effects of the lack of sex education in schools are the cases of HIV infection and other sexually-transmitted diseases among young people, and early, unplanned pregnancies in young women. The HIV/AIDS epidemic, because of its extent and lethal danger and the large percentage of cases among young people, should be sufficient reason to introduce proper sex education to schools. This is why I voted for adoption of the resolution on HIV/AIDS in the context of the XVIII International AIDS Conference.
in writing. - The ECR Group is wholeheartedly in favour of human rights for all, regardless of race, gender, and sexual orientation. We strongly support advancing treatment, prevention, and access to healthcare for all, and promoting awareness and education in the fight against HIV and AIDS.
However, we believe that reproductive rights, which include abortion, is a conscience issue for the individual, and that the proposals within this resolution encroach too far upon the sovereign state's right to set the agenda for its own healthcare and abortion policy.
For these reasons the ECR Group has decided to abstain on this resolution.
The Convention on Cluster Munitions aims to prohibit the use, production, stockpiling and transfer of this category of weapons and provides for their removal and destruction. I supported the joint motion for a resolution, which invites all Member States to ratify this Convention to thereby allow the Union's adherence to it. It is therefore essential to take the necessary measures so that the countries that have not yet ratified the Convention do so. Where the Member States having already signed are concerned, the entry into force is an opportunity to take the necessary measures to implement the Convention, by destroying stockpiles, eliminating remainders of weapons, providing aid to victims and so on.
I signed and voted in favour of the motion for a resolution on the entry into force of the Convention on Cluster Munitions and the role of the EU, not only because this is an issue of the highest importance, but also because Greece is, unfortunately, one of the countries which has not even signed this Convention. This Convention needs to be applied immediately by all states. Cluster munitions tend to have a high death rate and pose a serious risk to citizens, especially when used close to residential areas. They continue to have tragic consequences even once the conflict has ended, because use of these munitions causes multiple civilian injuries and deaths, as unexploded shells which remain in the ground are often discovered by children and other unsuspecting innocent victims.
in writing. - (PT) All countries that still remember participating in wars know the devastating consequences of cluster munitions. Parliament's support for their prohibition and eradication is fully justified. I fear, however, that the willingness of politicians and the ratification of the Convention by several States might not be enough to readily achieve the desired results.
Having said that, this is indisputably an important step in the right direction, and the European Union and its Member States have a duty to support it.
Given the European Union's inalienable role in the defence of peace, security, and respect for liberty, for life and for the human rights and quality of life of peoples, I support this resolution and stress the need for a positive and rapid response to the call for all the Member States to sign and ratify the Convention on Cluster Munitions 'without delay'. I would highlight the fact that cluster munitions are extremely deadly and constitute a serious risk to the civilian population, including in post-conflict periods. Regrettably, children are the main victims of this type of explosive material. I advocate Europe's commitment to the fight against the proliferation of weapons that kill indiscriminately, and I hope that the Member States and institutions of the EU will take coherent and determined action in this respect toward third countries.
Our motion for a resolution is balanced. It welcomes the actions of Member States which have signed and ratified the Convention on Cluster Munitions, but also recognises that some Member States, in view of their situation, will not be able to sign the Convention at this time. Our text calls on those countries (including, for example, Poland) to take action to comply with requirements (such as a significant reduction in the number of unexploded munitions and a smaller scatter range) which, as a result, reduce potential losses amongst civilian populations - as part of an additional protocol to the Geneva Convention on Conventional Weapons. This route has been chosen by Poland and other EU Member States, such as Finland, Latvia, Estonia, Romania and Slovakia, and also by the US.
in writing. - Unfortunately, the joint resolution's recitals contain a positive reference to the European Security Strategy (ESS) and the Common Security and Defence Policy, which I and my group reject. But due to the very high importance of the Convention on Cluster Munitions (CCM) adopted by 107 countries I and the GUE/NGL group signed the joint resolution on the entry into force of the CCM and the role of the EU, as this joint resolution must be seen as a great success in order to ban cluster munitions.
The signing of the Convention on Cluster Munitions by 20 Member States is a good demonstration of the EU's commitment to the fight against the proliferation of weapons that kill indiscriminately. We cannot forget that this type of weapon is the main cause of the deaths of thousands of civilians, killing indiscriminately, particularly children and other people who are innocent and unaware of the danger.
Unfortunately, the joint resolution contains positive references to the European Security Strategy and the Common Security and Defence Policy, which both my group and I reject. However, due to the great importance of the Convention on Cluster Munitions (CCM) approved by 107 countries, both I and my group, the Confederal Group of the European United Left - Nordic Green Left, also endorse the joint resolution on the entry into force of this Convention and the role played by the European Union. I believe that the joint resolution may be considered an advance towards the banning of cluster bombs, and so I voted in favour.
in writing. - (DE) Cluster munitions are one of the most insidious weapons, since they mainly kill innocent people when they are used. Above all, children are in danger of setting off unexploded devices by accident, and they can receive serious injuries from doing so. The CCM (Convention on Cluster Munitions), which has been signed by 20 Member States, prohibits the use of these weapons and requires countries which have them in their arsenal to destroy them. I agreed with the resolution, because the CCM is the first step in the right direction of prohibiting these deadly weapons for good. I voted against the resolution because I do not believe that the agreement can force countries to prohibit cluster munitions.
in writing. - With an overwhelming majority, the European Parliament has sent a strong signal against this perfidious threat to humans in war and crisis areas. Thousands of people continue to be affected by cluster munitions to this day: almost exclusively civilians, and in particular many children who frequently confuse the bomblets with balls and toys. Thus, the European Parliament took the only possible position on this indiscriminate and inhumane weapon: a united 'no' to cluster munitions in Europe and throughout the world. The European Parliament demands that all Member States and candidate countries which have not yet signed or ratified the international treaty to ban cluster munitions should do so as soon as possible, preferably by the end of the year. We Greens were successful in our demand that the countries which have not yet been named, should be named - allowing civil society to apply pressure where it is needed most. Estonia, Finland, Greece, Latvia, Poland, Romania, Slovakia and Turkey have yet to sign and ratify this treaty. Bulgaria, Cyprus, the Czech Republic, Hungary, Italy, Lithuania, the Netherlands, Portugal and Sweden have signed but still have to ratify the treaty in their national parliaments.
in writing. - The ECR Group is very much in favour of all efforts to minimise the suffering of combatants and civilians and thereby voted in favour of this resolution. However, we take the view that nothing must be done to impair the operational effectiveness and security of our armed forces. We should therefore be clear that 'cluster munitions' as defined by the Convention on Cluster Munitions do not include munitions which self destruct or self deactivate: in other words, those that will be used by the responsible armed forces of our nations.
I personally disapprove of the language in paragraph 10 which calls on the High Representative to make every effort to 'realize the accession of the Union to the CCM'. One of the many unfortunate consequences of the Treaty of Lisbon is that the EU itself is now able to accede to international conventions. This should be the prerogative of sovereign nations, not an organisation such as the EU, although it is clear that there are those that seek, most regrettably, to turn the EU into a sovereign state.
The common agricultural policy (CAP) is one of the European Union's most important policies, and following the entry into force of the Treaty of Lisbon, the reform of the CAP, like any new legislation on agriculture, cannot be approved without Parliament's consent.
Farmers produce goods for use by society as a whole, but they are not the only ones affected by the CAP, because there is a relationship between agriculture, the environment, biodiversity, climate change and the sustainable management of natural resources such as water and land; there is also a clear link between agriculture and the proper economic and social development of the EU's vast rural areas. Farmers also provide food, which we need in order to live.
This initial resolution on the future of the CAP represents the contribution made by us MEPs to the debate on how to reform the CAP in conjunction with the introduction, in 2013, of the new multiannual budget, and on how to define the basic principles that should govern the process of creating a new common agricultural policy. With this vote Parliament has focused on how to address the new challenges, such as the fight against climate change, food security, food quality, the competitiveness of businesses and farmers' incomes.
The report on the future of the CAP after 2013 promotes the euro-unifying policy to uproot poor farmers from medium-sized farms and strengthens large capitalist agricultural production. The CAP, 'health check' reforms and WTO decisions have had a dramatic impact on poor medium-sized farms. Before Greece joined the EEC/EU, it exported agricultural produce; today it spends EUR 2.5 billion importing products which it can produce. Twenty thousand jobs a year are lost in the agricultural sector, production is falling, agricultural income fell by 20% between 2000 and 2008 and 75% of farms have annual gross profits of between EUR 1 200 and EUR 9 600.
The report considers the painful consequences for small and medium-sized farms to be a success. The aim of the report is to adapt the CAP to the strategy of monopoly capital for the agricultural economy, as expressed in the EU 2020 strategy: 'competitive farming', large corporate properties in the agricultural economy which will concentrate the land and Community subsidies at the expense of poor, medium-sized farming and rabid competition for a share of the euro-unifying and global markets. The Commission decision to suspend or abolish Community subsidies/aid for farming to all Member States which do not satisfy the financial discipline requirements of the Stability Pact moves in a similar direction.
There are currently 13.6 million citizens in EU Member States employed directly in the agricultural, forestry and fisheries sectors, with an additional 5 million people working in the agri-food industry. They generate more than EUR 337 billion in production annually at EU level.
Given that the EU must ensure food security for its citizens and the long-term development of the agricultural sectors, agriculture must undergo major changes to maintain productivity, at a time when it needs to adapt to more stringent environmental restrictions than are currently in place.
The policies on reducing the farming of land in order to combat climate change will restrict the size of the areas farmed and impose additional conditions on agricultural production aimed at reducing the impact on the environment and climate. Furthermore, the EU's common agricultural policy will have to be adapted to a new economic and social climate at local and regional level, which will take into account the increase in energy costs.
This report has correctly identified the key problems which the common agricultural policy will have to tackle from 2013 on, which is why I voted in favour of it.
The Lyon report aims to ensure and improve the future of the common agricultural policy (CAP) after 2013, in keeping with the context of the economic crisis and the severe financial difficulties being faced by Member States, taxpayers, farmers and consumers. Therefore, the European Union will have to respond to increased demographic pressure as well as growth in demand from the internal market. However, as specified in this report, for which I have voted, it is not merely a matter of intensifying production. The challenges faced by the CAP and our farmers will essentially be to produce more foodstuffs with less land, less water and less energy. Several amendments have been tabled in the plenary part-session. I voted in particular in favour of Amendment 1, which insists on the high nutritional value of agricultural products. However, I voted against Amendment 2, which called for the elimination of the two-pillar structure of the CAP.
in writing. - (LT) I voted for this report. The background to the reform of the common agricultural policy is one of economic crisis and serious financial difficulties facing Member States, taxpayers, farmers and consumers. The new CAP will have to adapt to a changing European and global context and withstand many challenges. European agriculture must ensure food security to its own consumers and contribute to feeding a steadily growing world population. This will be very complicated because the energy crisis, the rising cost of energy and the need to reduce greenhouse gas emissions will act as constraints to increased production. Moreover, the impact of climate change will close off the option of bringing large tracts of extra land into production and as a result, EU and global agriculture will have to produce more food with less land, less water and less energy. I feel that the foundation stone of the CAP should still be to ensure that European agriculture is competitive against well-subsidised trading partners such as the US, Japan, Switzerland or Norway, providing EU farmers with fair trade conditions. It must also continue to support agricultural activity across Europe, with a view to ensuring local food production and a balanced territorial development.
in writing. - (NL) The own-initiative report by my fellow Member Mr Lyon is an important one. The European Commission now knows the European Parliament's position as regards this dossier and will have to take it into due account when tabling new proposals. As far as my party is concerned, the common agricultural policy (CAP) will continue to exist after 2013. Agriculture is important to our citizens. Food security, landscape, the environment, animal welfare, climate etc. are causes to which agriculture can contribute a great deal. However, a firm policy will need to be backed up by sufficient financial means. There are challenges that we have already mentioned and there will be new ones to contend with. The Union now consists of a great number of Member States. I endorse this report because it calls for comparable funds to be appropriated for agriculture in the post-2013 budget. That said, some reformulation will be necessary. First of all, we need simplified arrangements and less red tape. In addition, we will have to progress from a model where not all farmers receive aid to one where aid is based on acreage. A transition period where we proceed with caution will be of major importance in this respect.
With the 2007-2013 programming period now over, the new common agricultural policy will have to rise to a very important challenge on behalf of our farmers: that of guaranteeing at least the same level of financial resources as in the past and distributing them equally between old and new Member States on the basis not only of the number of hectares, but also of other objective assessment criteria. I voted in favour of the Lyon report because I fully support its aim of regionalising and maintaining aid in the form of coupled payments for vulnerable agriculture territories and sectors. I also believe in the importance of the policy of promoting geographical indications, and in simplification, in compliance with EU standards on the part of third-country imports, and in the strengthening of the position of the various parties in the food chain.
This report gives agricultural policy a strategic role in terms of food security and sustainable development. The development of green technologies in the field of agriculture has great potential for job creation and these technologies will make a decisive contribution to the objectives of the Europe 2020 strategy. In this report the European Parliament has set out its position on reforming and financing the common agricultural policy after 2013. The report also deals with the links between agricultural policy and fighting climate change.
The report as a whole: 'We Danish Social Democrats have chosen to vote against the report on the EU's agricultural policy after 2013, as we do not believe that it properly expresses the desire for an otherwise much needed reform. We would have liked to have seen the EU leading the way and stopping all payments of export subsidies by 2013 at the latest - irrespective of the actions of the other WTO trade partners. This was not included in the report. In connection with the payment of subsidies, we would have liked higher requirements to be set for the environment, climate and sustainability than the unambitious requirements that are in place today. This was not included in the report. We would also have liked to have seen a significant reduction in the proportion of the EU budget being allocated to agricultural aid. This was not included in the report either. In light of this, we Danish Social Democrats are unable to support the final report on the EU's agricultural aid after 2013.'
Amendment 3: 'We Danish Social Democrats believe that EU subsidies should be removed from European agricultural policy. Free and fair trade should be the guiding principle for an agricultural area based on sustainability. We voted against this amendment, as we believe that the amendment itself is contradictory, as it calls for EU aid to be provided without distorting free and fair trade. However, the distortion of free and fair trade is precisely what the EU's subsidy schemes are doing today.'
in writing. - (RO) I gave a decisive 'yes' to maintaining an equal distribution of payments within the common agricultural policy from 2013 onwards for farmers from both new and old Member States, which would help eliminate an injustice for Member States which have recently joined, including Romania.
We are at a crossroads in the definition of what the future reform of the common agricultural policy must be. This is an issue that concerns Europeans, naturally, but also the citizens of the world. That is why this reform should not be the business of experts, but rather of farmers and consumers. We have to rethink the general objectives of a new common agricultural policy. Europeans have new expectations in terms of food production and supply. They want an agriculture that respects the environment, that meets high standards with regard to quality, traceability, food product safety and carbon footprint. This new policy should also be part of a global vision, with one major challenge: to be able to respond to the doubling of demand for food production and supply that will take place between now and 2050, in a context characterised by water scarcity, reduction of arable land and by a new energy agreement dictated by the fight against climate change. The global organisation of agricultural markets needs to be rethought, taking into account the two main inspirations of a common agricultural policy: guaranteeing food safety and saving the lifeblood of small farmers and their families, both at home and in the world's poorest countries.
in writing. - I voted for this report but must stress my continued support depends on the Commission now taking account and securing a number of objectives:
1. We must have a CAP budget which is capable of providing our farmers with a viable and secure income, and consumers with food security.
2. We must maintain Pillar 1 payments, rewarding farmers for work, securing the industry with direct payments.
3. We must define what we mean by a fair distribution of CAP and look at production costs. An area based payment which rewards Northern Ireland less than current levels will destroy an industry already on the edge of viability. Regional variation is vital.
4. We must maintain market control measures which control price volatility and ensure profitability.
in writing. - (LT) The European Parliament resolution on the common agricultural policy is an ambitious and targeted reform. It has my vote and that of the Group of the Alliance of Liberals and Democrats for Europe. The most important thing is that it acknowledges the injustice done to farmers of the new Member States. This resolution calls for us to meet the expectations of the 12 new EU Member States that joined after 2004 and to treat them fairly when distributing European Union money. As the European Parliament's powers in this matter have increased since the entry into force of the Treaty of Lisbon, I hope that the Council does not revert to unequal direct payments for farmers of the old and new Member States and will not approve any additional general funding, which might damage fair competition in the single EU market. The new CAP should ensure that farmers are provided with efficient and targeted support, which should benefit the wider society, especially consumers. It draws attention to food security and the supply of high quality products at a reasonable price. As a liberal I can only justify the current CAP budget if the new common agricultural policy is one creating added value instead of distorting the market, if it makes the EU more competitive in respect of its trade partners, creates jobs and fosters balanced development of agriculture and the countryside, conserving the environment and landscape. The reforms proposed by the European Parliament are a positive step which I and the family of European liberals welcome and look forward to seeing.
I voted in favour of the report on the future of the CAP post-2013 because it is necessary to strengthen CAP policies and ensure an adequate budget in order to respond to the challenges that European agriculture is facing, such as climate change, food security and quality and the competitiveness of the sector.
I voted against Amendment 69 of this proposal because it brings the global construction of the common agricultural policy (CAP) under threat and endangers the interests of Portuguese agriculture, as it proposes cancelling funding for structural measures without guaranteeing that these will be replaced using the changes to the first pillar. Furthermore, such a proposal involves procedural difficulties in the future distribution of Union funds to farmers, while the current system, as it is, needs to be simplified, not made more complicated. I would also stress the fact that the Portuguese state has been wasting hundreds of millions of euros in first pillar funds. With the abolition of the second pillar and the transfer of some of the measures of the second to the first, many measures that are currently supported will cease to be so, particularly because of the obvious budgetary impossibility, and the result will be a weakening of the CAP. In truth, we cannot understand what benefit the possible transfer of CAP funds to other policies could bring. Instead, we are advocating measures to secure the only truly common policy that exists in the EU.
in writing. - (PT) The CAP has increased productivity, ensured security of supply and provided consumers with quality food at reasonable prices. The new CAP will have to face new and urgent challenges, and should provide a framework for the future based on stability, predictability and flexibility in a time of crisis.
CAP reform should be reviewed in the context of the economic crisis and combating climate change, and maintaining its competitiveness in a global context. It is expected that the agricultural sector will be able to make an important contribution to achieving the priorities of the new Europe 2020 strategy in terms of combating climate change, innovation and creation of new jobs through green growth, and continuing to ensure security of food supplies for European consumers by producing safe and high quality food.
However, I believe that the CAP should make its priority the production of the so-called first generation of public goods, and its guiding principle food sovereignty, so that Member States can be self-sufficient. I would also advocate market regulation in the dairy sector, from production to marketing. In this context, I believe that maintaining milk quotas is vital.
in writing. - (PT) Among other aspects, the profound changes which need to be made to the common agricultural policy (CAP) should include establishing the principle of the right to food and food sovereignty; prioritising food self-sufficiency and the ability of countries and regions to develop production to meet their national or regional food needs; and supporting activities which promote local production and respect the local environment, protect water and soil, increase the production of GMO-free food and promote the biodiversity of seeds for farmers and the diversity of species for domestic cattle. This was the thrust of one of the various amendments that we have tabled to the report under discussion.
The rejection of this amendment and the principles that it contains by the main political groups in Parliament merely highlights the route that they intend to follow. This route is also noted in the report. Despite advocating some important aspects, such as the rejection of renationalisation of the CAP, the rejection of a reduction in the overall budget and arguing for fairer redistribution of aid between countries and producers, the report maintains the view that was predominant in earlier reforms of the CAP - the total liberalisation of agricultural markets and the subjection of the CAP to the interests of EU negotiations in the WTO. We consider such a view unacceptable.
in writing. - (DA) The three members of the Danish Liberal Party today voted in favour of the report on the EU's agricultural policy after 2013. The report focuses on modernising agriculture and making it more efficient, ensuring that improvements are made in relation to the environment and animal welfare, the contribution of agriculture to energy and climate policy as well as simpler rules for the agricultural sector. There are a few statements regarding the EU's agricultural budget that we do not agree with, and the Danish Liberal Party will continue to work to bring about a gradual phasing out of the EU's agricultural aid. In general, however, the report represents the consolidation and further development of the reforms of the EU's agricultural policy that have been carried out over the last few years.
in writing. - (DE) The new common agricultural policy (CAP) is intended to enter into force for European agriculture from 2014. The Lyon report represents the prelude to the intensive negotiations over the next three years on the CAP after 2013. For the first time in the EU agricultural reform, the European Parliament has full power of codecision and will act as an important negotiator among the Member States, the Council and the European Commission. With the first proposals in the Lyon report, the European Parliament sets a very clear direction: a clear commitment to the common agricultural policy with its two pillars, the direct payments and rural development, which also deserve to be safeguarded in the agricultural model after 2013. Only the CAP, the funding for which in the next financial planning period will be maintained at at least the level of the 2013 budget, can guarantee a multifunctional agriculture throughout Europe and, with it, the supply of good quality food. An appropriate model needs to be found for my country, Austria, in particular - one that safeguards the small structures and provides a viable balance for mountainous areas. In addition to food production, agriculture also makes a significant contribution to preserving the cultural landscape. I support the Lyon report, as my amendment for safeguarding agriculture throughout the EU and the mountainous areas has been incorporated and will provide a stable perspective for the future for young farmers.
I believe that European agriculture needs a common policy that will remain as such to prevent inevitable disparities between Member States and to guarantee that the common agricultural policy (CAP) is financed entirely, and fairly, by the European budget. I therefore voted against the renationalisation of the CAP, since the new policy will require sufficient funding if it is to be supported better in the light of the major challenges that this sector, which is crucial to the EU's food security, will have to face in the coming years. Indeed, food security is a consumer right that must be safeguarded in the same way as the guarantee of 'second-generation' public goods such as the environment, regional development and animal welfare.
While I welcome this report, which is concerned about the future of farming, I do not share the view that the common agricultural policy has succeeded in achieving the objectives of ensuring a fair standard of living, stabilising markets, producing high-quality food at reasonable prices, developing economic activity in rural areas and guaranteeing our food security and food sovereignty. The reality is quite different. One need only look at the state of a great farming nation like France, which has recorded a 34% income reduction in its accounts.
As in the past, the CAP after 2013 will be unable to protect our farmers from speculators and savage global competition, or to compensate for the excesses of the multinationals of the food processing industry and large-scale distributors. The CAP after 2013 will remain wedged between the ultraliberal and internationalist market logic of the European Commission and a future 'green' CAP, in reality serving the neo-capitalists of ecological business. This is a logic that sacrifices our rurality, but not for the good of poor countries or less-favoured or desertified areas in Europe, and which justifies renationalising the CAP as soon as possible.
in writing. - (RO) Agriculture is and will remain a strategic sector for the European Union economy, which will need to face up to the future challenges and guarantee independence and food security for Europeans through its common policy. I voted in favour of this particularly important report because I believe that in the forthcoming programming period the common agricultural policy will require support from a consolidated, well-structured budget, commensurate with the challenges which lie ahead of us. I think that we must establish close links between rural development policy and regional policy in order to ensure a degree of consistency with interventions of the same kind carried out in a particular region, thereby fostering territorial cohesion within the European Union as well. I also believe that it is essential to consider regions' territorial features and priorities. We must promote common norms and objectives, taking into account the specific nature of each region. This will enable us to achieve dynamic, multifunctional and sustainable agriculture in Europe.
I voted for the report on the common agricultural policy after 2013 because I feel that the European Parliament, endowed with new powers since the entry into force of the Treaty of Lisbon, is clearly demonstrating through this excellent report that it is assuming its new responsibilities.
Parliament is in favour of maintaining a common agricultural policy worthy of the name, including after 2013, with a budget that is at least equal to the current budget, in order to ensure high-quality production and security of supply in the 27 Member States. I am delighted that my amendments along these lines have found their place in this text.
My call for us to maintain certain market measures acting as a safety net for farmers and the prices of their products has also largely been supported. We must be able to prevent overproduction crises, among others, in order to safeguard farming activity in all European regions. It is also advisable to retain specific tools to manage the production potential that some sectors have.
I voted in favour of the Lyon report on the future of the CAP, and in particular for retaining the two pillars. Today's vote in plenary on the Lyon report is very important and symbolic, since the MEPs are the first to take up a position and present their proposal for the CAP after 2013. I have every confidence in Commissioner Cioloş to take account of the results of this vote in the proposals that will be presented by the European Commission in November.
The main priorities of European agriculture, such as food security, market regulation and spatial planning, are clearly reaffirmed, as are the consequences in budgetary terms, which must be in line with the ambitions of the CAP. The biodiversity support measures must not be forgotten. Biodiversity must be at the heart of the CAP provisions, since its protection is no longer a luxury where the conservation of species and habitats is concerned.
The 2009 crisis showed the weaknesses of the system of measures to support agriculture. Its effects were felt in farmers' income, which suffered a 12% reduction on an income which is already around 50% lower than the European Union average. The strategic plan for the post-2013 period must be proportionate to the importance of the sector, which employs around 30 million workers. It must include the strengthening of the common agricultural policy, an appropriate fiscal policy and maintenance of its budget, in consideration of the many beneficial effects of agriculture on the environment, health and climate change. It is important to guarantee reasonable consumer prices and a fair income for farmers by using targeted aid. Agriculture must have a greater role in the EU 2020 strategy, and plans must be set out for intelligent, sustainable and inclusive growth. Market instability grows with increasing measures to guarantee the safety and sustainability of products because this situation places European producers at a competitive disadvantage in relation to imports. It will be difficult to ensure reasonable consumer prices and fair remuneration unless stricter rules to guarantee respect for the principle of European preference are introduced.
in writing. - The European Parliament has increased powers under the Lisbon Treaty, specifically in the area of agriculture policy. With extra powers come responsibility, and the endorsement of the Lyon report on the future of the common agricultural policy (CAP) post 2013 shows the Parliament taking its responsibility seriously. We recognise that the CAP must be maintained, that there must be an adequate budget and that food production is part of the bundle of 'public goods' which farmers provide and must be rewarded for. We voted to hold on to the two-pillar structure. Market support measures are recognised as being an important part of the CAP. We have rejected any attempts to renationalise the policy. The report calls for a move away from the historical payment system by 2020, calling for an area basis plus objective criteria to replace the current regime. The Commission must come forward with ideas in this regard - but caution is required. The Lyon report allows for national flexibility in aligning the CAP to meet local, regional and national needs, including the need for the option to re-couple for specific reasons. Our first priority is to safeguard the budget - when this is achieved we can begin to really debate the detail.
This text has the merit of recognising market failures and advocating the fight against climate change. There its merit ends. Despite the failures recognised, the text promotes the liberalisation of the markets, farmers' responsiveness to market signals, the competitiveness of European agriculture on global and regional markets, and green capitalism. This framework is of no more help in combating climate change than the carbon market, biofuels and GMOs on which this text prides itself. On the contrary it supports productivism and the devastation of local crop farming here and throughout the world.
I voted against Amendment 69 of this proposal because it brings the global construction of the common agricultural policy (CAP) under threat and endangers the interests of Portuguese agriculture, as it proposes cancelling funding for structural measures without guaranteeing that these will be replaced using the changes to the first pillar. Furthermore, such a proposal involves procedural difficulties in the future distribution of Union funds to farmers, while the current system, as it is, needs to be simplified, not made more complicated. I would also stress the fact that the Portuguese State has been wasting hundreds of millions of euros in first pillar funds. With the abolition of the second pillar and the transfer of some of the measures of the second to the first, many measures that are currently supported will cease to be so, particularly because of the obvious budgetary impossibility, and the result will be a weakening of the CAP. In truth, we cannot understand what benefit the possible transfer of CAP funds to other policies could bring. Instead, we are advocating measures to secure the only truly common policy that exists in the EU.
The current common agricultural policy (CAP) provides assistance to a delocalised and speculative industrial system of production, which benefits large agricultural operations and not small producers. The decoupling of assistance favours large landowners, and threatens small operations and family-run farms. Despite the failure of the Lisbon Strategy, the EU has not changed its economic policy. It is not committed to food security, but to competitiveness, which only favours large multinationals. I believe that the agricultural sector needs to be considered as strategic within the European Union. I therefore believe that fundamental reform of the CAP is needed, in order to guarantee access for small producers to assistance, land, seeds and water, and thus to support a social, productive and sustainable agricultural model.
in writing. - (DE) The last few decades have been marked by a massive decline in farming throughout the EU. The common agricultural policy has been reformed innumerable times, and each time the agricultural assistance rules have become more complicated and the bureaucratic expenditure higher. It is also problematic, in connection with this, that the EU prescribes high standards in quality and in animal and environmental protection, but then allows imports from countries in which these rules do not apply and in which production is naturally considerably cheaper. In order to sustain food security and self-sufficiency within the EU, at least in part, it is essential that small farming structures and farming in remote regions can be sustained. A simplification of the CAP only makes sense if it is not accompanied by a restructuring which forces yet more farmers into sideline farming, or even closure of the farm, and hastens the death of farming. The simplifications provided for in the report will certainly make farmers' lives easier, and I therefore endorsed it.
I support the structure and approach of the Lyon report. This own-initiative report represents an important foundation for the definition of the guidelines that the European Parliament intends to follow in respect of future agricultural policy, pending the publication of the Commission communication at the end of the year. For the first time, then, Parliament is indicating, with one voice, the means by which to launch a constructive dialogue on the content and priorities to be assigned to ensure competitive agri-food production and the sustainable development of rural areas. There are many challenges facing European agriculture and they have a significant impact on the economies of many Member States. However, they are also the subject of debate with regard to the budget to be allocated to the European Union, since the aim is to turn these very challenges into an opportunity for the agricultural sector to grow and for many European farmers to develop.
I welcome the adoption of the Lyon report by the European Parliament, which is a result of the excellent work of its rapporteur, aided by the shadow rapporteurs and the contributions of all the Members who submitted amendments, took part in the debate and committed to consensus building. This report is a true reflection of the consensus possible between Members from all 27 Member States and various political families, which is particularly significant in itself, and even more so in the context of Parliament's new co-decision powers. The report, which is the final result of several rounds of negotiations, adopts positions that will structure the future common agricultural policy (CAP) and that we consider fundamental: not reducing the budget, not renationalising the CAP, keeping the two pillars of the CAP, implementing a new system for apportioning grants, distinguishing between first- and second-generation public goods, not making it impossible for the Council to revoke the decision to abolish the milk quotas, the need for a safety net, increasing the transparency of the food chain, and the need to simplify the CAP. It is now important to monitor the internal work of the European Commission until the final communication is published in November.
I voted for this report, but I am giving this explanation of vote to stress that, in paragraph 44 on the management of the market, I voted against the first part of the paragraph proposed by the rapporteur and for the second part of it, which finally sets Parliament's decision out as favourable to Portugal's strategic interests. In fact, the version proposed by the rapporteur created the possibility of abolishing the milk quotas, albeit if its interpretation is stretched. I am aware of and support the position of the Portuguese agricultural sector, which has been reiterating its conviction that ending the system of milk quotas could be severely detrimental to Portuguese producers. In fact, 93% of the milk produced in the EU is sold on the European market and it represents a significant proportion of the income of EU dairy companies. The milk quotas will allow the maintenance and sustained growth of milk production in the 27 Member States; this will contribute to adapting supply to demand (European and international) in the dairy sector and allow prices to stabilise, making sustainable incomes possible. Abolishing this system without an alternative proposal will lead to production being abandoned in countries where it is less competitive; Portugal falls into this category.
in writing. - The Greens/EFA have been able to include an important number of amendments which focused on environmental and social conditioning of direct payments, measures against climate change, a broader and more inclusive approach to rural territorial development and fair income for farmers. We also have been able to introduce a clear distinction between different levels of competition in farming and marketing of food products and supported a clear statement to replace the current basis of historical yields and income by payments to farmers by an inclusion of the principle of 'public goods' in direct payment calculations. Thus, the adoption of this report is highly satisfactory.
in writing. - (CS) I have supported this report because I believe that the European Union's common agricultural policy must remain a common agricultural policy and that there should be no future renationalisation in this area. It must be an important objective of the common agricultural policy to have equal conditions for farmers in the European Union, especially as far as direct payments are concerned.
in writing. - Yet again the European Parliament has abdicated its responsibilities by failing to reform the CAP. I believe this report should be renamed the 'increase in subsidies to inefficient farmers' report. Why should taxpayers' money be used to stabilise markets, to keep prices artificially high and to prop up agriculture at difficult economic times when farmers already receive other subsidies from the taxpayer? I, on behalf of the EPLP, do not believe that this report goes anywhere near far enough in pushing for ambitious change. It penalises the efficient farmer and props up the inefficient one. It penalises developing countries by calling for a delay in phasing out export refunds in the worst kind of blatant protectionism. It fails to address the major problem of rural sustainability by sticking rigidly to a direct payment system which acts like a brake on the promotion of diversity and the protection of the countryside. We will be voting against this cop-out of a report in the hope that one day efficient farming will be rewarded, countryside stewardship will be recognised as important, consumers will not be ripped off by artificially high prices and the developing world will get a fair deal. That is what CAP reform should be about.
in writing. - (PT) I supported this report as it has strategic relevance for countries like Portugal and the outermost European regions, and Parliament has made a massive effort to vote for it in this first year of its term.
The common agricultural policy is a key part of the EU's financial and budgetary framework for the post-2013 period, and it deserves detailed analysis. Domestic agricultural production, which can greatly contribute to food security and trade with third countries, and reducing the trade deficits of Member States, is a key aspect of this policy.
European farmers ensure high levels of safety and quality in food production, respecting stringent clauses regarding environmental and animal protection, and they should be rewarded, not undermined, for doing this. In order for this to happen, conditions must be imposed on third countries with which the European Union has trade agreements, and these must be similar to the standards imposed on producers in the European internal market.
It seems to me that there is still a need for an agricultural budget that allocates its funds fairly and gives especial attention to regions like Madeira and the Azores, which face permanent constraints due to their remoteness and insularity, small area, adverse climate and geographical situation, and they should receive permanent support for this reason.
A good agricultural policy is one which is based on what the consumer needs, and not on what the producer wants. Only 5% of EU inhabitants, including in Slovakia, are employed in agriculture, but we are all - 100% of us - consumers of agricultural products. What the consumer cares about is quality and price. This applies not only to cars and televisions, but also to bread, vegetables, meat and milk. However, the common agricultural policy turns the whole issue completely on its head, because it is based on what farmers need. The submitted report, in the spirit of the former approach of the EU, pays too much attention to effects and ignores causes. One example will suffice: the report wants, through incentives and subsidies, to boost the low level of interest shown by young people in agricultural work and country life. However, a functioning market and a competitive environment would solve this problem in a natural way. Perhaps the only at least partially positive aspect of the report is the demand for fairness, which is particularly important for Slovakia and the new Member States. If the EU decides to continue even after 2013 with the former costly and ineffective policy of support for farmers, it should apply equal rules for everyone.
The fisheries sector represents a strategic resource within the EU where supplying the population is concerned, and it makes a significant contribution to local development, employment and the preservation of the cultural traditions of coastal communities. Unfortunately in recent years we have seen production gradually scaled down, not least because of certain EU provisions to safeguard the marine ecosystem, such as the Mediterranean regulation, which is intended to promote more sustainable fishing, but which has actually brought an entire sector to its knees. Our fishermen are being forced to fish less, but demand is increasing and therefore so too are third-country imports. If unfair competition is to be prevented and consumers safeguarded, imported products must comply with the same rules as EU products. In fact, imported products are often cheaper, but they are also of inferior quality and their safety cannot be guaranteed. Therefore it is important to strengthen fair, transparent and sustainable trade in the sector, including as regards the need to introduce stringent certification and labelling criteria in relation to the quality and traceability of fishery and aquaculture products.
This own-initiative report, which focuses on the arrangements for importing fishery and aquaculture products into the EU, aims to protect the retention within the European Union of fishing and aquaculture sectors that are environmentally responsible over the long term and economically viable. In essence, we are witnessing an increase in the importation of products originating from fishing and aquaculture at the expense of our community production. Now, like the rapporteur, it seems critical to me to restore our communal production. Nonetheless, we realise, with our rapporteur in mind, that this must be carried out in keeping with sustainable management; for example, the quantity of fish caught must be limited for the purpose of managing our natural resources. Furthermore, it seems necessary to promote responsible consumption, in which quality and viability of production would take precedence.
in writing. - (NL) The report by my fellow Member Mr Cadec comes at a good time. It comes after the consultations on the Green Paper on the reform of the common agricultural policy (CAP) and well ahead of the new European Commission proposals for legislation. Imports of fishery and aquaculture products have increased enormously, but that increase has been necessary. The consumption of fish is still on the increase in Europe and that increased demand cannot be sufficiently met either by increasing even further the amount of wild fish landed or by European fish farming. However, it is of great importance that these imports should have to comply with the same requirements as European fishery products and we cannot confine that equivalence of requirements to food security alone. In my opinion, the environmental and social circumstances must also be taken into account. Imports are necessary. I am not in favour of protectionism by stealth, but we do need to prevent unfair competition. Large amounts of cheap imported fish are now posing a threat to European production, to both fisheries and fish farming. For that reason, I will be voting in favour of this own-initiative report.
I voted in favour of the report by Mr Cadec. At such a historic time as this, I think that the issue of the arrangements for importing fishery and aquaculture products, or rather the problem of defining the conditions under which products from outside the EU are placed on the single market, is crucial. Given that 60% of internal demand is now met by exports and that it is expected to increase significantly by 2030, Europe must provide answers to the questions and legitimate concerns of those operating in the sector. I therefore share the view of Mr Cadec: investigation and monitoring is required so that the development of EU policy in this area does not result in differences in treatment between producers from the Member States and those from third countries.
This report is about the importing of fisheries and aquaculture products by the EU and the conditions under which it should take place. Imported products must satisfy the same quality criteria as those produced in the EU. The report calls for the creation of an ecolabel for fisheries products. This would mean that consumers had information about the origin of the products and the sanitary, social and environmental conditions under which they were fished.
in writing. - (RO) Bearing in mind the strategic importance of the fisheries sector both for supplying the population and for the food balance of the various Member States and the EU as a whole, I believe that, in a similar way to the agricultural sector, the fisheries sector is a strategically important sector depending on the conservation and sustainable exploitation of natural resources.
As agriculture, fishing and aquaculture do not lend themselves to a pure free-trader approach, the EU's production is failing to meet European demand, given that currently 60% is covered by imported products. Nevertheless, we have to make sure that future EU importation schemes make it possible to strike the right balance so that European production, already in a state of crisis, does not suffer unfair competition from third countries. In the negotiations of the World Trade Organisation (WTO), fishery products should be considered 'sensitive products' in the same way as certain agricultural products, which would make it easier to maintain tariffs on imports originating from third countries. In this way, European fishermen would be protected by a reasonable and flexible tariff as well as by an ecolabel. At the same time, developing countries need to be able to develop their own fishing. For this to happen, we need to question the relevance of international agreements allowing the purchase of fishing licences in developing countries and allowing the fleets of third countries to carry out industrial fishing along their coasts, depriving them of an immense part of their natural resources.
in writing. - (PT) I voted in favour of the report on the arrangements for importing fishery and aquaculture products into the EU in view of the future reform of the common fisheries policy (CFP), as I believe that issues relating to the import of fishery and aquaculture products to the EU should be given particular attention in the light of these ongoing reforms of the CFP.
in writing. - (PT) Having voted on Mr Milana's report on a new impetus for the sustainable development strategy for European aquaculture in the previous session, we are now called on to vote on another regarding the arrangements for the import of fishery and aquaculture products.
According to the report, Europe currently imports 60% of the fish it consumes. In addition to this, consumption is expected to rise between now and 2030, and this rise will almost entirely be covered by an increase in imports.
Without looking to European production to meet our demand (something that would be impossible both now and in the future), the truth is that the future reform of the common fisheries policy (CFP) cannot neglect to consider the issue of imports and seek a better solution, whether by increasing European production (not only by increasing the size of catches, but also by investment in aquaculture), whether by requiring that the imported fish complies with the same standards as that caught or produced in the EU, or whether by giving the consumer sufficient information about the origin of the fish. As the rapporteur argues, this is an issue which will deserve serious consideration in the reform of the CFP.
in writing. - (PT) The EU market, which amounted to approximately 12 million tonnes and EUR 55 billion in 2007, is the world's largest market for fishery and aquaculture products, ahead of Japan and the United States. Having grown rapidly since 2005, this market is increasingly dependent on imports. In fact, its level of self-sufficiency is now less that 40% - in other words, the rate of dependence on imports is more than 60%. Consumption forecasts indicate that demand could rise by approximately 1.5 million tonnes by 2030, and that this increase will have to be met almost entirely by additional imports.
I advocate a proposal for a regulation that would consolidate all the Community provisions on aquaculture in a single document, just as I did in the June plenary part-session. In this context, and given that Portugal is the largest consumer of fish per capita in Europe, I believe that aquaculture is a strategic priority for the EU. For this reason I am particularly glad that a sustainable aquaculture policy has been advocated, so as to reduce dependence on imports in the fishery and aquaculture products sector.
in writing. - (PT) The work on the collection and systematisation of data that was made possible by this report must be valued, as it is helping us to build a current picture of a situation that is, in many respects, troubling, as this report rightly acknowledges.
The existence of EU countries with sustainable fisheries and aquaculture sectors is, from an economic, environmental and social standpoint, incompatible with the trade policy which is being conducted by the EU. Deregulating and liberalising international trade and directing it towards competitive rather than complementarity logic (which should guide it), means promoting the interests of importers and distributors, but at the same time condemning thousands of producers to ruination and forcing them to abandon their livelihoods, increasing food deficits and jeopardising the basic criteria for food and environmental security and quality.
The fisheries and aquaculture sectors (like agriculture) are vitally important strategic sectors which are not compatible with a mercantile approach, whereupon there needs to be a trade regulation, which includes the possible use of trade defence instruments, as suggested in the report. We would also like to highlight the case for urgent reform of the common organisation of the market for fishery products, which we also support.
in writing. - (SV) I have today voted against the own-initiative report on arrangements for importing fishery and aquaculture products into the EU. I fully support the need to change and revitalise the EU's fisheries and aquaculture sector. However, the report assumes that the problems can, to a certain extent, be solved by providing protection against competition from the outside world. European fisheries cannot survive in the long term with protectionism and subsidies. The problems in the EU fisheries and aquaculture sector should be solved in the context of the forthcoming review of the common fisheries policy.
It is time to make up for the underestimates and delays of the past. Fishing is a key sector in our economic and social system and as such it must be respected. Looking ahead to the common fisheries policy reform, we have a duty to take determined action to guarantee incomes, the stability of markets, and better marketing of products, including aquaculture products. In addition, greater attention should be paid to food security aspects in order to safeguard consumers.
This is why I voted in favour of this resolution; in considering the negative impact of the liberalisation of markets on local economies, it underlines the strategic importance of reasonable tariff protection. We must in fact curb competition from low-cost imports of non-EU products, which often do not meet environmental, social, health and quality standards.
We must also introduce stringent criteria for certifying and labelling in respect of the traceability of products, in order to inform consumers of the geographical origin of products on sale, the conditions under which they were produced or caught and, above all, their quality. Lastly, I should like to emphasise that in a market that is largely dependent on imports, withdrawing products from the market in order to destroy them is no longer justifiable. The money saved as a result could be made available to programmes conducted by producers' organisations.
in writing. - (DE) The sustainable development of European aquaculture, fish farming and natural fish ponds, as well as the establishment of better basic conditions are essential for the competitiveness of the European fisheries industry. The quality of imported fishery products is extremely important in this context. In view of the continual increase in imports from third countries, we must ensure that these imports also meet European standards. The European fisheries industry has high quality standards and a great deal of specialist knowledge, and these are hallmarks that we must continue to protect. In this context, I welcome the IUU Directive for combating illegal, unreported and unregulated fishing that entered into force in January. It is an important step towards preventing global distortions of competition and supporting honest, law-abiding fishermen. I support Mr Cadec's report, which highlights a far-reaching and important aspect of the European fisheries industry.
I voted in favour of the report on the arrangements for importing fishery and aquaculture products into the EU with a view to the future reform of the CFP because I believe it is essential to have rules that are in line with the sector's requirements. The European Union is the world's largest market for fishery products, and it is well known that EU production on its own cannot meet internal demand. The priority is therefore to ensure that third-country imports meet the environmental, health, social and quality standards imposed by the EU, in order to prevent unfair competition from importing countries in the form of cheap, low-quality products. The report adopted today by Parliament also makes strong calls for the application of more stringent and transparent criteria in respect of the quality, traceability and labelling of fishery products.
As the world's largest importer of fishery products, the EU market shares political responsibility with other major fish importing countries for ensuring that the World Trade Organisation trade rules respect the highest possible global standards of fisheries management and conservation. The EU must make efforts to sustainably increase fish production from aquaculture so as to reduce imports in the fishery and aquaculture products sector. I am especially concerned about the possibility of importing genetically modified fish and bringing it to the marketplace: in my opinion its sale in the EU must be prevented. I therefore advocate a stringent policy of certification, which could control these problems effectively. I also support the idea of a strong commitment to research and development in the field of European aquaculture, since it represents only 2% of world production.
in writing. - (DE) For its survival, every state needs to maintain food self-sufficiency. Fishing is important for food, and also ensures a variety of jobs. As in agriculture, we are prescribing high environmental, animal protection and quality standards for our domestic fishermen, which are naturally reflected in the price. With imports, however, adherence to our own rules can hardly be monitored. Therefore it is all the more important that there are clear rules here for importing, but also for food labelling and quality, and that we do not encourage competition with the domestic economy. We also need to be concerned that we do not score an own goal with aquaculture by adding extra burdens to the ecosystems or making domestic fishermen unemployed instead of providing more environmental protection. The measures proposed are a step in the right direction, and I have voted for the report.
The question of the arrangements for importing fishery and aquaculture products into the EU and in particular the conditions under which products originating outside the Union are admitted - alongside or in competition with European fishery and aquaculture products - is of major importance and any analysis of these sectors of the European economy must necessarily address it. Regulation of this subject is essential in a context in which the level of European self-sufficiency is currently very low, with more than 60% of demand met by imports.
in writing. - This report was originally a defence of a protectionist stance with respect to imports, mostly in the belief that EU fishermen should have preferential access to the EU market, except when they cannot catch enough, in which case EU processors should be able to import. Since our belief is that too much international trade leads to over-exploitation and depletion of fish stocks as countries seek to increase their exports, there was a good basis for common ground. Indeed, we got a good number of our amendments adopted, the most important one pointing out that, even if international trade in fish products can lead to increased food security in developing countries, it has also led to increased fishing in order to supply the export market, which can exacerbate stock depletion. Other amendments stressed the need to strengthen resource management and fisheries surveillance, and the need for responsible consumption, and noted that fish supplies come from a wild natural resource which is limited in quantity, which means that there is a limit to how much fish can be caught, exported and consumed.
The Community strategy for the sustainable development of aquaculture was recently approved. Of course, it is now time to regulate the issue of importing fishery and aquaculture products, as the EU is currently the largest market for these products in the world. However, there is not enough production to meet the demand, so the EU is dependent on these imports. It is therefore necessary to regulate the way in which these imports are carried out to ensure that the quality and good practice required of Community producers will also be required of third countries.
I agree with the rapporteur on the issue of customs protection. It does not seem practicable, especially in this day and age, to abolish customs tariffs and yet expect our products to substitute and be competitive against those of third countries.
As I noted earlier, the issue of fisheries and aquaculture is one of the priorities set out by Madeira in the economic and social development plan currently in force, whereupon the region is in the process of promoting competitiveness in the sector through sustainable management of resources, diversification of fish production, evaluation of products in terms of quality, and training for those involved in fisheries with a view to increasing productivity.
For these reasons, I voted in favour of this report.
Today, I endorsed the Cadec report, which raises many important aspects of the protection of the EU market for aquaculture products in the context of reform of the common fisheries policy. I supported the report because I wanted to emphasise one threat in particular which it mentions: the lack of sound and wide-ranging information for consumers on the health properties, composition and origin of particular species of fish. When there is a lack of knowledge among consumers, the only argument in the market becomes price. European producers offer products which are often of much higher quality in comparison with imported ones, but in an uneven fight they are condemned to lose. Therefore, it is necessary to tighten up legislation on identification. Thank you.